     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 1 of 147




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

JANE DOE 1,                          CIVIL ACTION FILE

     Plaintiff,                      NO. 1:19-cv-03840

v.                                   JURY TRIAL DEMANDED

RED ROOF INNS, INC., FMW RRI Pursuant to Fed. R. Civ. P. 38
NC, LLC, RED ROOF
FRANCHISING, LLC, RRI WEST
MANAGEMENT, LLC, VARAHI
HOTEL, LLC, WESTMONT
HOSPITALITY GROUP, INC., RRI
III, LLC, HSI CHAMBLEE, LLC,
SUB-SU HOTEL GP, LLC, WHG SU
ATLANTA, LLC, WHG SU
ATLANTA LP, CC&S
DEVELOPMENT, LLC, ESSEX,
LLC, AND KUZZINS BUFORD,
LLC,

      Defendants.


                    SECOND AMENDED COMPLAINT
          Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 2 of 147




                                          TABLE OF CONTENTS

THE PARTIES ......................................................................................................... 2

    Smyrna Red Roof ................................................................................................ 2

    Atlanta Red Roof................................................................................................. 4

    Suburban Extended Stay .................................................................................... 4

    Microtel ................................................................................................................ 5

JURISDICTION & VENUE ................................................................................... 7

FACTUAL ALLEGATIONS .................................................................................. 7

    I.        THE SMYRNA RED ROOF ................................................................... 7

          A. The Trafficking of Jane Doe 1 at the Smyrna Red Roof ...................... 7

          B. The Smyrna Red Roof Defendants ....................................................... 23
             1. The Corporate Relationship between Westmont and
                Red Roof Inns, Inc. ............................................................................ 23
             2. Owners and Franchisees of the Smyrna Red Roof ........................ 27
             3. Managers of the Smyrna Red Roof ................................................. 28
             4. The Smyrna Red Roof Franchisor................................................... 30

    II.       THE ATLANTA RED ROOF ............................................................... 33

          A. The Sex Trafficking of Jane Doe 1 at the Atlanta Red Roof .............. 33

          B. The Atlanta Red Roof Defendants ........................................................ 39
             1. The Corporate Relationship between Westmont and
                Red Roof Inns, Inc. ............................................................................ 40
             2. Owners of the Atlanta Red Roof ...................................................... 41
             3. Managers of the Atlanta Red Roof .................................................. 42
             4. Franchisors at the Atlanta Red Roof ............................................... 43

                                                              i
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 3 of 147




    III.      THE SUBURBAN EXTENDED STAY................................................ 44
              A. The Sex Trafficking of Jane Doe 1 at the Suburban
                 Extended Stay .................................................................................... 44

              B. The Suburban Extended Stay Defendants ...................................... 53
                 1. Owners of the Suburban Extended Stay .................................... 57
                 2. Manager of the Suburban Extended Stay

    IV.       THE MICROTEL INN & SUITES ...................................................... 58

              A. The Sex Trafficking of Jane Doe 1 at the Microtel ........................ 58

              B. The Microtel Defendants .................................................................. 64
                 1. Owners of the Microtel ................................................................ 66
                 2. Managers of the Microtel ............................................................ 66
                 3. The Microtel Defendants are Agents of CC&S ......................... 66

COUNTS ................................................................................................................. 69
Violations of the Georgia Racketeer Influenced and Corrupt Organizations
Act (Allegations Common to Counts I–II, V–VI, IX–X, XIII–XIV) ................. 69
              A. Acts of Racketeering Activity ........................................................... 69
                 i.    Sex Trafficking in Violation of Federal Law ........................ 69
                 ii.   Sex Trafficking in Violation of State Law
                 iii. False Imprisonment ................................................................ 69
                 iv.   Battery ...................................................................................... 73
                 v.    Keeping a Place of Prostitution ............................................. 73
                 vi.   Pimping .................................................................................... 75

              B. The Acts of Racketeering Activity Formed a Pattern ................... 75

COUNT I – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(c) (Against Smyrna Red Roof
 Defendants: Westmont, RRI, Varahi, FMW, Red Roof Franchising,
 and RRI West) ..................................................................................................... 77


                                                            ii
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 4 of 147




COUNT II – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(a) ((Against Smyrna Red Roof
 Defendants: Westmont, RRI, Varahi, FMW, Red Roof Franchising, and
 RRI West) ............................................................................................................ 80

COUNT III – TVPRA, 18 U.S.C. § 1595 (Against Smyrna Red Roof
 Defendants: Westmont, RRI, Varahi, FMW, Red Roof Franchising, and
 RRI West) ............................................................................................................ 82

  Direct Liability .................................................................................................... 82

  Agency Liability .................................................................................................. 86

  Alter Ego/Mere Instrumentality ........................................................................ 87

  Joint Venture ....................................................................................................... 89

  Damages ............................................................................................................... 90

COUNT IV – Negligence (Against the Smyrna Red Roof Defendants:
 Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West) ...... 90

COUNT V – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(c) (Against Atlanta Red Roof
 Defendants: Westmont, RRI, RRI III, RRI West, and Red Roof
 Franchising) ......................................................................................................... 97

COUNT VI – Georgia Racketeer Influenced and Corrupt Organizations Act
 O.C.G.A. § 16-14-4(a) (Against Atlanta Red Roof Defendants: Westmont,
 RRI, RRI III, RRI West, and Red Roof Franchising)..................................... 99

COUNT VII – TVPRA, 18 U.S.C. § 1595 (Against Atlanta Red Roof
 Defendants: Westmont, RRI, RRI III, RRI West, and Red Roof
 Franchising) ....................................................................................................... 101

  Direct Liability .................................................................................................. 101

  Damages ............................................................................................................. 106
                                                           iii
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 5 of 147




COUNT VIII – Negligence (Against the Atlanta Red Roof Defendants:
 Westmont, RRI, RRI III, RRI West, and Red Roof Franchising) ............... 106

COUNT IX – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(c) (Against Suburban Extended
 Stay Defendants: HSI, Westmont, WHG SU LP, WHG SU LLC, and
 SUB-SU) ............................................................................................................. 112

COUNT X – Georgia Racketeer Influenced and Corrupt Organizations Act
 O.C.G.A. § 16-14-4(a) (Against Suburban Extended Stay Defendants: HSI,
 Westmont, WHG SU LP, WHG SU LLC, and SUB-SU) .............................. 115

COUNT XI – TVPRA, 18 U.S.C. § 1595 (Against Suburban Extended
 Stay Defendants: HSI, Westmont, WHG SU LP, WHG SU LLC,
 and SUB-SU) ...................................................................................................... 117

  Direct Liability .................................................................................................. 117

  Damages ............................................................................................................. 121

COUNT XII – Negligence (Against the Suburban Extended Stay
 Defendants: HSI, Westmont, WHG SU LP, WHG SU LLC, and
 SUB-SU) ............................................................................................................. 127

COUNT XIII – Violations of the Georgia Racketeer Influenced and
 Corrupt Organizations Act O.C.G.A. § 16-14-4(c) (Against Microtel
 Defendants: Kuzzins, CC&S, and Essex) ....................................................... 129

COUNT XIV – Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(a) (Against Microtel
 Defendants) ........................................................................................................ 129

COUNT XV – TVPRA, 18 U.S.C. § 1595 (Against Microtel
 Defendants: Kuzzins, CC&S, and Essex) ...................................................... 130

  Direct Liability .................................................................................................. 131

                                                           iv
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 6 of 147




  Damages ............................................................................................................. 134

COUNT XVI – Negligence (Against the Microtel Defendants:
 Kuzzins, CC&S, and Essex) ............................................................................. 134




                                                            v
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 7 of 147




      COMES NOW Plaintiff in the above-styled action and hereby files her

Second Amended Complaint as follows:

1.    From 2011 through 2016, Plaintiff Jane Doe 1 was trafficked at hotels

around Atlanta. Sold for commercial sex out of Defendants’ hotel rooms,

Jane Doe 1 files this lawsuit against four hotels that profited from her

trafficking.

2.    These Defendants maintained hotel properties where criminal conduct

was rampant, open, and obvious. They fostered an environment that made

them ideal venues for the sex trafficking ventures that victimized Jane Doe 1.

3.    For years, while being trafficked out of the Smyrna Red Roof Inn, the

Atlanta Red Roof Inn, the Suburban Extended Stay and the Microtel Inn &

Suites, Jane Doe 1 was tortured, beaten, drugged and raped at those

locations. During this time, she was also “sold” among traffickers or traded

for drugs.

4.    And even after these Defendants had every reason to know about the

prevalence of sex trafficking at their hotels, the relationship between pimps,

prostitution, and trafficking, and the sex trafficking ventures involving Jane

Doe 1 and others at their hotels, they continued to profit from the rent

traffickers paid to facilitate Jane Doe 1’s trafficking and victimization.

5.    Jane Doe 1 seeks to hold these Defendant hotels liable under the

                                        1
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 8 of 147




Trafficking Victims Protection Reauthorization Act, the Georgia Racketeer

and Influenced and Corrupt Organizations Act, and for negligence.

                                   THE PARTIES


6.      Jane Doe 1, proceeding pseudonymously,1 is a citizen of the United

States of America and a resident of the State of South Carolina.

                                  Smyrna Red Roof

7.      FMW RRI NC, LLC (“FMW”) is a Delaware limited liability company

with its principal place of business in Houston, Texas. FMW may be served

with process by serving its registered agent Corporation Service Company at

40 Technology Parkway South, Suite 300, Norcross, Georgia, 30092.

8.      Red Roof Franchising, LLC (“Red Roof Franchising”) is a Delaware

limited liability company with its principal place of business in New Albany,

Ohio. Red Roof Franchising may be served with process by serving its

registered agent Corporation Service Company at 40 Technology Parkway

South, Suite 300, Norcross, GA 30092, USA.

9.      Red Roof Inns, Inc. (“RRI”) is a Delaware corporation with its principal

place of business in New Albany, Ohio. It regularly conducts business in the

State of Georgia, derives substantial revenue from services rendered in



1   Protective Order, Doc. 116.
                                         2
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 9 of 147




Georgia, and has committed tortious acts or omissions both within Georgia,

and outside of Georgia resulting in injuries in Georgia. RRI may be served

with process by serving its registered agent Corporation Service Company at

40 Technology Parkway South, Suite 300, Norcross, Georgia, 30092.

10.   RRI West Management, LLC (“RRI West”) is a Delaware limited

liability company with its principal place of business in Houston, TX. RRI

West may be served with process by serving its registered agent Capitol

Services, Inc. at 1675 S State St. Suite B, Dover, DE 19901.

11.   Varahi Hotel, LLC (“Varahi”) is a Georgia limited liability company

with its principal place of business at 2200 Corporate Plaza, Smyrna,

Georgia, 30080. Vahari may be served with process by serving its registered

agent Bharat Patel at 2200 Corporate Plaza, Smyrna, Georgia, 30080.

12.   Westmont Hospitality Group, Inc. (“Westmont”) is a Texas corporation

with its principal place of business in Houston, Texas. It regularly conducts

business in the State of Georgia, derives substantial revenue from services

rendered in Georgia, and has committed tortious acts or omissions both

within Georgia and outside of Georgia resulting in injuries in Georgia.

Westmont may be served with process by serving its registered agent Capitol

Corporate Services, Inc. at 206 E. 9th Street, Suite 1300, Austin, Texas,

78701.

                                       3
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 10 of 147




13.   Collectively, Westmont, RRI, Varahi, FMW, Red Roof Franchising, and

RRI West are the “Smyrna Red Roof Defendants.”

                             Atlanta Red Roof

14.   RRI III, LLC (“RRI III”) is a Delaware limited liability company with

its principal place of business in Houston, Texas. It regularly conducts

business in the State of Georgia, derives substantial revenue from services

rendered in Georgia, and has committed tortious acts or omissions both

within Georgia and outside of Georgia resulting in injuries in Georgia. RRI

III may be served with process by serving its registered agent CT Corporation

System, 289 S. Culver Street, Lawrenceville, Georgia, 30046.

15.   Collectively, RRI III, together with Westmont, RRI, RRI West, and Red

Roof Franchising, are the “Atlanta Red Roof Defendants.”

                         Suburban Extended Stay

16.   HSI Chamblee, LLC (“HSI”) is a Georgia limited liability company with

its principal place of business in Amelia Island, Florida. HSI may be served

with process by serving its registered agent, Ray Orton at 1075 Hunters

Brook Court, Atlanta, Georgia, 30319.

17.   SUB-SU Hotel GP, LLC (“SUB-SU”) is a Delaware limited liability

company with its principal place of business in Houston, Texas. SUB-SU is a

general partner of WHG SU LP and is liable for the debts of WHG SU LP. It

                                        4
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 11 of 147




regularly conducts business in the State of Georgia, derives substantial

revenue from services rendered in Georgia, and has committed tortious acts

or omissions both within Georgia and outside of Georgia resulting in injuries

in Georgia. SUB-SU may be served with process by serving its registered

agent Capitol Corporate Services, Inc. at 515 East Park Avenue, 2nd Floor,

Tallahassee, Florida, 32301.

18.   WHG SU Atlanta, LLC (“WHG SU LLC”) is a Delaware limited liability

company with its principal place of business in Houston, Texas. WHG SU

LLC may be served with process by serving its registered agent Capitol

Corporate Services, Inc. at 3675 Crestwood Parkway, Suite 350, Duluth,

Georgia, 30096.

19.   WHG SU Atlanta LP (“WHG SU LP”) is a Delaware limited

partnership with its principal place of business in Houston, Texas. WHG SU

LP may be served with process by serving its registered agent Capitol

Corporate Services, Inc. at 3675 Crestwood Parkway, Suite 350, Duluth,

Georgia, 30096.

20.   Collectively, HSI, SUB-SU, WHG SU LLC, and WHG SU LP, together

with Westmont, are the “Suburban Extended Stay Defendants.”

                                  Microtel

21.   CC&S Development, LLC (“CC&S”) is a Massachusetts limited liability

                                      5
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 12 of 147




company with its principal place of business in Needham, Massachusetts.

CC&S may be served with process by serving its registered agent Wayne A.

Swartz, 300 First Avenue, Suite 332, Needham, MA 02494.

22.   Essex, LLC (“Essex”) is a New York limited liability company with its

principal place of business in Rochester, NY. Essex may be served with

process by serving its registered agent Incorporating Services, Ltd at 900 Old

Roswell Lakes Parkway, Suite 310, Roswell, GA, 30076.

23.   Kuzzins Buford, LLC (“Kuzzins”) is a Georgia limited liability company

with its principal place of business in Needham, Massachusetts. Kuzzins

may be served with process by serving its registered agent Corporation

Service Company, 40 Technology Parkway South, Suite 300, Norcross,

Georgia 30092.

24.   Collectively, CC&S, Essex, and Kuzzins are the “Microtel Defendants.”

25.   For all Defendants and Defendant groups, whenever reference is made

in this complaint to any act, deed, or conduct of a Defendant’s agents,

employees, or representatives, the allegation is that the agent, employee, or

representative was actively engaged in the management, direction, control, or

transaction of the ordinary business and affairs of the Defendant.




                                       6
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 13 of 147




                         JURISDICTION & VENUE

26.   This Court has subject matter jurisdiction over this lawsuit pursuant to

28 U.S.C. § 1331 because Plaintiff asserts claims arising under 18 U.S.C.

1595(a), and pursuant to 28 U.S.C. § 1367 because Plaintiff’s state law claims

form part of the same case or controversy as her federal law claims.

27.   Defendants are subject to personal jurisdiction in this district and

division.

28.   Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claims asserted

in this action occurred in the judicial district where this action is brought.

                         FACTUAL ALLEGATIONS

I.    THE SMYRNA RED ROOF

      A.    The Trafficking of Jane Doe 1 at the Smyrna Red Roof.

29.   From about 2011 to 2016, Jane Doe 1 was trafficked out of hotel rooms

at the Smyrna Red Roof, a Red Roof Inn located at 2200 Corporate Plaza,

Smyrna, Georgia 30080 (“Smyrna Red Roof”). The Smyrna Red Roof was

among the hotels at which Jane Doe 1 and her trafficker stayed most

frequently during the years she was trafficked. Jane Doe 1’s stays there

lasted as long as approximately a month.



                                        7
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 14 of 147




30.   When she was trafficked out of the Smyrna Red Roof, Jane Doe 1 was

forced to have sex with 10–20 men per day. The foot traffic of men to the

hotel room in which Jane Doe 1 stayed evidenced trafficking. Jane Doe 1 also

witnessed dozens of other trafficking victims at the Smyrna Red Roof and

was trafficked there with Jane Doe 2, among others.

31.   Smyrna Red Roof employees actively assisted Jane Doe 1’s trafficker by

calling their hotel room to warn them if law enforcement was on-site or en-

route or if the volume of foot traffic to and from rooms was drawing unwanted

attention or guest complaints. On occasion, Jane Doe 1 would answer

warning calls to the room from these Smyrna Red Roof employees.

32.   At a point in time, most of the Smyrna Red Roof’s business came from

traffickers renting hotel rooms. There were 10–12 different traffickers

staying at the Smyrna Red Roof at the same time, with some traffickers

controlling 4–5 victims at a time at the hotel. The Smyrna Red Roof was full

of girls hanging over balconies to advertise, and traffickers directing

commercial sex buyers to hotel rooms. Commercial sex buyers were present

regardless of the time of day. There were often more than 100 buyers at the

hotel in a single day. Hotel employees also saw traffickers openly beat

victims in the public parking lot.



                                       8
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 15 of 147




33.   The Smyrna Red Roof did not attempt to disguise the bustling sex trade

taking place on its property. Instead, it prominently displayed a sign at the

front desk and night window reading: “NO REFUNDS AFTER 15

MINUTES.”




34.   The “NO REFUNDS AFTER 15 MINUTES” sign was posted for many

years up and through the initial filing of this lawsuit. It also featured

prominently in numerous publicly available online reviews and would have

been obvious to anyone on-site, including those charged with auditing and

inspecting the property on behalf of Westmont and RRI.




                                        9
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 16 of 147




35.   The “NO REFUNDS” sign evidenced both that the Smyrna Red Roof

was aware of the reason for the traffic at the property (trafficking in

commercial sex) and that the trafficking stays were likely to be brief.

36.   Smyrna Red Roof employees routinely found “blood everywhere,” and

numerous condoms in rooms. This was true of the rooms where Jane Doe 1

and Jane Doe 2 stayed while at the Smyrna Red Roof. Their room evidenced

numerous well-known and visible signs of sex trafficking. Frequently, the

trash cans in the rooms contained an extraordinary number of used condoms.

37.   The rooms also contained more cell phones than registered occupants.

38.   Though RRI policy required hotel staff to physically enter a room at

least every three days, RRI did not follow its own policy. While Plaintiff was

being trafficked at the Smyrna Red Roof, housekeeping frequently failed to

enter her room for weeks at a time.

39.   In addition to the condition of the room in which she stayed, to anyone

who saw Jane Doe 1, her outward physical appearance often reflected

bruises, a busted lip, or other evidence of physical beatings by her trafficker.

Her physical appearance suggested malnourishment, poor hygiene, fatigue,

sleep deprivation, and evidence of deterioration—all well-known signs of

trafficking. Her failure to make eye contact with others, lack of control, lack



                                       10
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 17 of 147




of money, and monitoring by her traffickers also were well-known signs that

she was a trafficking victim.

40.   Jane Doe 1’s physical condition was apparent to the Smyrna Red Roof

employees and to anyone with whom she interacted during her weeks-long

stays on the property, where she survived on snacks from the vending

machine and regularly requested an excessive amount of towels and bed

linens—still more well-known signs that Jane Doe 1 was a victim of sex

trafficking.

41.   Additionally, the RRI employee observed that the sex trafficking

ventures operating at the Smyrna Red Roof tried to control the commercial

sex business there. For example, the RRI employee noticed that any

prostitute that tried to work independently—without a trafficker—was either

chased off the property by traffickers or was forced to work for them.

42.   The illegal commercial sex trade and open trafficking were so obvious

that not one, but two websites were devoted to warning about the drug

activity, prostitution, and sex trafficking at the Smyrna Red Roof.




                                      11
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 18 of 147




43.   The first website, “Red Roofie Blog,” warned of drug activity and

prostitution at the Smyrna Red Roof and warned travelers (especially

families) not to stay at the hotel.2

44.   The second website, www.atltrafficking.com (“ATLTrafficking”),

highlighted instances of sex trafficking at hotels in Atlanta and wrote more

articles about the Smyrna Red Roof than any other hotel in the city.

45.   ATLTrafficking specifically identified by name and photograph

traffickers staying at the Smyrna Red Roof and quoted an employee (a)

“admit[ing] that much of the information contained in” an article published

on the site “regarding sex trafficking occurring in their rooms is true” and (b)

“confirm[ing] that the national Red Roof Corporate office is aware of the

situation, as well as the franchise owner.”

46.   ATLTrafficking published an article that posed the question: “What

will it take for Red Roof Corporate (614-744-2600) to pull the franchise rights

from this owner?” The article suggested that “Concerned citizens should call

the Cobb County elected officials as well as the Red Roof Corporate offices

right away,” and provided contact information for RRI, its communications

department, and its public relations agency.


2Red Roofie Blog: Avoid Red Roof Inn Smyrna Georgia.
http://redroofie.blogspot.com/p/reviews.html (last visited May 7, 2020).
                                       12
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 19 of 147




47.   ATLTrafficking published another article about the Smyrna Red Roof

that stated, among other things:

      a.    “Any day of the week, dozens of girls are trafficked out of this

            location, some of whom look underage, even as young as 12.” and;

      b.    “Private investigators recently observed a young woman being

            trafficked repeatedly at the Red Roof in Smyrna over a 3

            day period while her 7 week old baby slept at the foot of the bed

            in which she was entertaining ‘client’ after ‘client.’”

48.   The highest level corporate employees at RRI were directly informed of

the conditions at the Smyrna Red Roof. This included knowledge of the sex

trafficking venture that victimized Jane Doe 1.

49.   In 2015, a hospitality industry executive and anti-trafficking advocate

sent these articles directly to Andrew Alexander, RRI’s president and CEO.

She spoke with Mr. Alexander on the phone and told him of the rampant and

ongoing commercial sex trafficking occurring at the Smyrna Red Roof.

50.   Specifically, the hospitality industry executive identified a suspected

trafficker who was listed on the Georgia Sex Offender Registry and who had

a lengthy criminal history of sex crimes involving minors. This man

trafficked Jane Doe 1 at the Smyrna Red Roof. The executive told Mr.



                                       13
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 20 of 147




Alexander this was “[o]ne example of Red Roof Inn appearing to be involved

in trafficking.”

51.   Mr. Alexander’s only response was to have RRI’s general counsel,

George Limbert, call the executive to find out who ran the website where the

articles were published.

52.   The executive then sent Mr. Limbert the same information previously

sent to Mr. Alexander and asked when the company would take action to

address the open sex trafficking at the Smyrna Red Roof.

53.   Finally, weeks after her first communication with Mr. Alexander, the

hospitality industry executive emailed Mr. Alexander again, copying the

company’s general counsel, Mr. Limbert, and alerting them that the

previously identified trafficker appeared to be living above the Smyrna Red

Roof’s manager’s office.

54.   Among other things, the email reported that the trafficker “was seen

outside your manager’s office last night [at the] Red Roof Inn mentioned in

the report [the Smyrna Red Roof]. His background is very clear[,] and he

appears to be using your hotel regularly and is quite friendly with your

manager. . . . I hope Red Roof takes action on this sad situation.”

55.   In addition to the direct knowledge of RRI’s highest executives, the

conditions at the Smyrna Red Roof were obvious to anyone, including the

                                       14
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 21 of 147




other Red Roof Inn employees and agents who visited the property during the

time Jane Doe 1 was trafficked there.

56.   Jay Moyer, Vice President of Operations for RRI, regularly visited the

Smyrna Red Roof to inspect the hotel and discuss the hotel’s revenue and

performance. He frequently stayed for 2–3 nights, several times each year.

The trafficking activity described above was rampant and known to Mr.

Moyer—who eventually refused to stay overnight at the hotel because of it.

57.   Sometime in 2011–2012, Cobb County police notified the then-general

manager of the Smyrna Red Roof that sex traffickers had paid a former

general manager and a then-current employee to act as “look outs.”

58.   Numerous arrests and investigations also provided all the Smyrna Red

Roof Defendants with notice of sex trafficking ventures operating at the

Smyrna Red Roof.

      a.    A December 2010 prostitution sting conducted by the Metro

            Atlanta Child Exploitation Task Force and the Marietta Police

            Department, during which law enforcement rescued a 16-year-old

            trafficking victim;3



3Katy Ruth Camp, Six Women Arrested in Prostitution Sting, Marietta Daily
Journal (Dec. 22, 2010), www.mdjonline.com/news/six-women-arrested-in-

                                        15
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 22 of 147




      b.    A March 2011 Cobb County Police arrest report remarking that

            the “location is known for problems with drugs and prostitution”

            and was a “hotbed of illegal activities”;

      c.    A July 2011 report of theft at the hotel, in which the victim

            reported that “a pimp and a prostitute” stole her property

            “because she refused to work for [the pimp]”;

      d.    Police responding to a dispute between a guest and a Smyrna Red

            Roof Inn employee at the hotel in April 2012 that arose because

            the hotel refused to refund a guest after he demanded that the

            hotel return his money because, among other things, he was

            “harassed by prostitutes” while there; and

      e.    A December 2014 arrest of a man, charged with buying sex from

            a 16-year old trafficking victim and then grabbing the girl by her

            hair, dragging her to the room’s bathroom, and attempting to

            drown her in the bathtub.4




prostitution-sting/article_a1a08727-b64a-5b5f-8b67-5b38927d16b9.html (last
visited May 7, 2020).
4See, e.g., Police: Marietta Man Tried to Kill 16-year-old, Marietta Daily
Journal (Dec. 16, 2014), https://www.mdjonline.com/news/police-marietta-
man-tried-to-kill--year-old/article_1ef10907-7df1-53d3-bb4a-
37038e97cc0f.html (last visited May 7, 2020).

                                       16
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 23 of 147




59.     Online review also provided the Smyrna Red Roof Defendants with

notice of the foreseeable risk of sex trafficking ventures at the Smyrna Red

Roof. Through the relevant time period, RRI actively monitored online

reviews on a daily basis. For example, RRI currently represents that “our

president receives all of our Tripadvisor Reviews to his email daily.”

60.     Publicly available online reviews of the Smyrna Red Roof, reported

widespread prostitution and crime at the hotel, including:5

        a.    A July 7, 2013 review, stating:

              Prostitutes everywhere . . . . There were prostitutes at a
              couple doors too. Around midnight we heard loud yelling
              and looked out our window. Seven (yes seven!) cop cars
              were directly in front of our room and were arresting
              someone as a prostitute stood 5 feet from our window. It
              was hard to sleep to say the least. The only security I felt
              was the fact our dog was with us. Don’t stay here!!!

        b.    A May 17, 2016 review, stating:

              Ok to start do not stay here. . . . There were drug
              dealers (fake thugs), prostitution, and for two days
              straight there were police leaving the premises. …
              The 1st day of me checking in I found blood on the
              bathroom door, walls and floor.

61.     In some cases, Bharatkumar Patel, a member of Varahi Hotel LLC and

manager of the Smyrna Red Roof, responded to the online reviews, thereby



5   Emphasis, where present, is added.
                                         17
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 24 of 147




confirming that the Smyrna Red Roof Defendants actually knew of

commercial sex acts at the location and, at a minimum, should have known of

the commercial sex trafficking occurring there.

62.     Among other reviews to which Mr. Patel responded were:6

        a.    An August 12, 2014 review, stating:

              PROSTITUTION – COCK ROACHES – AND DOG
              POOP! Deluxe ROOM
              DO NOT GO THERE!!!!! My worst experience ever! Saw
              prostitution, dogs pooping outside, loitering, dead
              cockroaches in my room. I askd thm 2 come get it up th
              clerk said he could “bring me a broom!”[] NOT! . . . I
              wouldn’t send my enemy here! Unless you want crackheads
              and prostitutes and don’t mind . . . .


        In response, Mr. Patel wrote:

              I am wrinting deep apology for prostitution came in our
              property. I just hire new security person for watch night for
              any one who make any kind of problem.this will not happen
              again.

        b.    But a review from August 8, 2015, one year later, confirms
              nothing had changed:

              DO NOT stay here! . . . There were shady people
              hanging out outside of our room door at all hours of
              the night and there was open prostitution occurring
              on the property. I was traveling alone with my teenage
              daughter and felt extremely unsafe at this location.



6   Id. (emphasis added).
                                        18
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 25 of 147




        This time, Mr. Patel apologized that “people wear [sic] hanging
        out in the hallway” and said, “I will hire security man for night. i
        will make sure it will not happen again.”7

63.     Other times, Mr. Patel would respond to reviews without mentioning

the respective reviewers’ complaints in specific terms. Among the reviews

receiving this kind of general response were:8

        a.    An August 29, 2014 review, stating:

              This hotel is unsanitary and a hotbed for criminal
              activity. . . . Dirty pillow cases, blood on the floor, bugs,
              cigarette burns everywhere, prostitutes, and drug
              activity right outside our door, which had no lock
              because apparently it had been kicked in by the police. The
              desk clerk couldn’t have cared less.

        b.    A September 7, 2014 review, stating:

              Nothing but a dope and prostitution den!! The room
              was nasty. . . . Kind of scary with men hanging out in lobby
              while checking in. The parking lot was filled with young
              people drinking and smoking dope. I believe it should be
              condemned! Avoid at all costs. You would be better off
              sleeping in your car.

        c.    A second September 17, 2014 review, stating:

              I am in the room right now scared! . . . I watched as a
              young girl did the 2 fingers to her eyes and a point to guy
              across to other building only to push him a min later and
              say”10 dollars? Im a dime baby you no im worth more than
              that!” Then the traffic throughout the day . . . . its a drug

7   Id. (emphasis added).
8   Id. (emphasis added).
                                         19
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 26 of 147




              and prostitute headquarters. Im a young male well
              over 6ft tall and fear for my safety

        d.    An August 8, 2015 review, stating:

              DO NOT STAY HERE. Terrible place to stay. . . . Went to
              get clean towels from desk and was informed I need to go
              back to my room and bring them my used towels before I
              could receive new ones. . . . Prostitutes and drug dealers
              roam the parking lot. There are at least 5 people on
              the parking lot all hours of the night.9

64.     RRI monitored the reviews of the Smyrna Red Roof, including but not

limited to Tripadvisor reviews, required the location manager to respond to

certain reviews, and used the reviews in its performance metrics. As a result,

RRI knew or should have known of these reviews, the prevalence of crime

and prostitution and other indicia of sex trafficking at the Smyrna Red Roof.

Furthermore, as part of its supervision and control of the Smyrna Red Roof, if

the manager’s resolution is not satisfactory to RRI, RRI will fine the location

manager.

65.     RRI employees monitor each hotel. For the Smyrna Red Roof, those

employees included Mr. Moyer, a Vice President of Operations, and Vickie

Lam.




9   Id. (emphasis added.
                                       20
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 27 of 147




66.   On behalf of RRI, Mr. Moyer, Ms. Lam, and others monitored the

revenue, occupancy, and online reviews of the Smyrna Red Roof.

67.   RRI employees routinely contacted the employees at the Smyrna Red

Roof regarding specific negative online reviews in response to customer

complaints.

68.   At one point, a general manager of the Smyrna Red Roof began making

more frequent calls to the police and refused to rent rooms to people who

appeared to be engaged in suspicious or illegal activity.

69.   In response, RRI and Mr. Moyer told her “you need to sell rooms” and

“you need to get your numbers up.”

70.   The Smyrna Red Roof security guards frequently hung out with guests

who were “partying” outside their rooms, engaging in some of the same

activity.

71.   One security employee told one of the Smyrna Red Roof managers that

other managers encouraged this type of behavior.

72.   This ineffective security was common during both FMW’s and Varahi’s

ownership of the Smyrna Red Roof.

73.   During the relevant time period, the Smyrna Red Roof Defendants

knew or should have known of public statements by city officials in Atlanta

warning of sex trafficking at hotels, that Atlanta was an “epicenter” of sex

                                      21
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 28 of 147




trafficking, and of the relationship between prostitution and sex trafficking.

74.   The Smyrna Red Roof Defendants knew or should have known of the

End Child Prostitution and Trafficking (ECPAT-USA) and its Tourism Child-

Protection Code of Conduct (the “Code”) in the United States10 and of

guidance from the Department of Homeland Security (“DHS”), issued in 2010

to hotel companies that identified a number of warning signs indicating the

presence of sex trafficking at hotels. According to DHS, hotel staff can and

should be vigilant in observing signs of human trafficking including but not

limited to, signs of poor physical appearance (injury, illness, poor hygiene,

sleep deprivation, malnourishment), constant monitoring by others, requests

for housekeeping and towels without entry into the room, presence of

multiple computers or cell phones.11

75.   These facts support an inference that the Smyrna Red Roof

Defendants—all owners and operators of hotels in a city particularly known

for a problem with sex trafficking—had actual or constructive knowledge of

sex trafficking at their hotels.


10See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).
11U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

                                       22
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 29 of 147




        B.    The Smyrna Red Roof Defendants

76.     As further described below, Westmont, RRI, Varahi, FMW, Red Roof

Franchising, RRI West, and the Smyrna Red Roof John Does Nos. 1–10

owned, managed, supervised, operated, oversaw, controlled the operation of,

and were inextricably connected to the renting of rooms at the Smyrna Red

Roof.

77.     Westmont, RRI, Varahi, FMW, Red Roof Franchising, RRI West, and

the Smyrna Red Roof John Does 1–10 each knowingly benefited financially

from the operation of the Smyrna Red Roof, including from the room revenue

generated from Plaintiff’s sex trafficking.

              1.    The Corporate Relationship between Westmont and
                    Red Roof Inns, Inc.

78.     Westmont and RRI jointly own, operate, and profit from hundreds of

Red Roof Inns around the country. From 2010–2012 the two companies

jointly owned, operated, and profited from the Smyrna Red Roof.

79.     Westmont and RRI are related through a complicated corporate

structure:




                                       23
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 30 of 147




80.    Westmont controls separate corporate entities that purchase hotels and

then enter franchise agreements (as franchisee) with RRI (as franchisor).

Other Westmont-controlled entities jointly manage hotels with RRI, which

employs the hotel’s staff.

81.    Westmont also owns RRI. From at least 2010 through 2012 at the

Smyrna Red Rood, Westmont was the owner of the real property (the

franchisee), entered franchise agreement with RRI, and was the owner of

RRI.



                                      24
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 31 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 32 of 147
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 33 of 147




Roof Inn.




              2.   Owners and Franchisees of the Smyrna Red Roof

89.   FMW was the fee simple owner of the Smyrna Red Roof from 2010 to

December 2012. FMW has no employees or independent business operations

but is instead controlled completely by Westmont and RRI.

90.   Varahi bought the Smyrna Red Roof from FMW in December 2012 and

is the current fee simple owner of the hotel and franchisee, while RRI is the

franchisor.




                                      27
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 34 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 35 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 36 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 37 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 38 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 39 of 147
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 40 of 147




103. From about 2011 to 2016, Jane Doe 1 was trafficked out of hotel rooms

at the Red Roof Plus+, located at 1960 N. Druid Hills Road NE, Atlanta,

Georgia 30329 (“Atlanta Red Roof”). Over this six-year period, Jane Doe 1

stayed at the Atlanta Red Roof dozens of times, often for two to three days at

a time.

104. Between about 2011 and 2014, Jane Doe 1 was trafficked with Jane

Doe 2 at the Atlanta Red Roof.

105. The foot traffic of men to the hotel rooms where victims stayed

evidenced trafficking. There were often other trafficking victims present

when Jane Doe 1 was trafficked out of the Atlanta Red Roof.

106. During the time she was trafficked at the Atlanta Red Roof, Jane Doe 1

was at times trafficked by the same trafficker about whom Red Roof Inn’s

president and CEO Andrew Alexander and general counsel George Limbert

were warned.

107. This trafficker had also trafficked Jane Doe 1 at the Smyrna Red Roof,

and both Mr. Alexander and Mr. Limbert had been warned that this

trafficker was present on that Red Roof property, that he was a registered sex

offender, and that he was likely associated with sex trafficking. Despite this

warning, nothing was done to prevent him from continuing to rent Red Roof

Inn hotel rooms in which to traffic victims.

                                      34
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 41 of 147




108. Like the Smyrna Red Roof, an open and obvious commercial sex trade

operated at the Atlanta Red Roof. The employees at the Atlanta Red Roof

were aware of, participated in, and facilitated the trafficking at the Atlanta

Red Roof.

109. Employees of the Atlanta Red Roof solicited Jane Doe 1 for sex.

110. Employees of the Atlanta Red Roof would call sex traffickers at the

hotel to warn them when law enforcement was present at or coming to the

hotel. Atlanta Red Roof employees would also warn traffickers to slow down

or stop the traffic to a particular room if it had been too busy, and to caution

them if other guests complained.

111. The open and obvious sex trafficking was apparent to anyone who

visited the property, such as Jay Moyer and/or Vickie Lam, RRI employees.

112. Furthermore, the information provided to RRI executives, Mr.

Alexander and Mr. Limbert, relating to the sex trafficking ventures operating

out of the Smyrna Red Roof put them on notice of the likelihood of similar

activities at the Atlanta Red Roof. These two hotels are less than 15 miles

apart in the greater Atlanta area and are under the same corporate

supervision.

113. Some of the same RRI employees sometimes worked at both Red Roof

Smyrna and Red Roof Atlanta. For example, a general manager of the

                                       35
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 42 of 147




Smyrna Red Roof also worked one day a week at the Atlanta Red Roof.

Accordingly, the same RRI employee knew of the conditions at both the

Smyrna Red Roof and the Atlanta Red Roof.

114. Online reviews reported widespread prostitution and crime occurring at

the hotel which the Atlanta Red Roof knew or should have known are

indications of sex trafficking. Among the reviews reporting prostitution and

other crime were:

     a.    A July 2012 review, stating:

           I was surprised, however, at all of the open drug dealing going on
           in the rooms and parking lot. . . . I complained upon checkout.
           They had a practiced look of surprise on their faces but I do not
           believe for a minute that the staff does not know what is going on
           in this hotel.

     b.    A July 2012 review, stating:

           Prostitution sting. During the stay, there was a prostitution
           sting. The next night at 2:00 AM, a prostitute knocked on my
           door wanting to know if I wanted “company.”

     c.    A 2014 review, stating:

           Dirty orgy smell in both rooms I had. Smoke like smell only
           drowned out by the semen and bleach. Weird activity late at
           night. Pimp next door wasn’t happy with his ladies take for
           the night apparently.

     d.    A May 2016 review, stating:

           . . . it was pretty obvious that the local prostitutes were visiting a
           room a few doors down. Something I know RRI is pretty familiar

                                      36
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 43 of 147




            with.

      e.    An August 2016 review, stating:

            Within the first hour, my brother and his friend were approached
            by prostitutes who wanted them to come with them.

      f.    A 2016 review, stating:

            If prostitutes and drugs are what your looking for this is your
            spot. . . . Passed out vomitus covered people in parking lot 2 days
            out of three. Seman splattered on mirror. . . . Felt so bad for the
            “working women” with their personal items in garbage bags that
            I gave away 3 tote bags.
      g.    A November 2016 review, stating:

            The hotel was being used by prostitutes and Shady characters
            were always coming and going.

      h.    A December 2016 review, stating:

            Drug dealers and pimps hanging around outside . . . .

115. The frequency and severity of the complaints made in the online

reviews of the Atlanta Red Roof make it implausible that these reviews were

unknown to the local owners of the Atlanta Red Roof and the corporate

executives of the Red Roof Inn.

116. And even after Jane Doe 1 was able to escape from her trafficker, the

pattern of illegal conduct continued at the Atlanta Red Roof.

      a.    A January 2017 review, stating:

            If you enjoy the smell of marijuana coming from 10% of the rooms

                                      37
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 44 of 147




              and prostitutes setting up shop next to you then this is the place
              for you!

      b.      A 2017 review, stating:

              . . . A hooker/drug dealer was set up 2 doors down and had many
              visitors during the day/night. . . .
      c.      A 2017 review, stating:

              . . . This place is Disgusting there are hookers that are staying
              here and that is not the least of my worries. . . . There is also lots
              of drug use here someone just overdosed. I found crack on the
              floor . . . .
      d.      An October 2018 review, stating:

              People that paid for rooms there looked like addicts and sex
              workers.


      e.      A 2019 review, stating:

           . . . I saw a drug deal, it looks like another room had suspicious
                women coming in and out and multiple men going in . . . .
117. During the relevant time period, the Atlanta Red Roof Defendants

knew or should have known of public statements by city officials in Atlanta

warning of sex trafficking at hotels, that Atlanta was an “epicenter” of sex

trafficking, and of the relationship between prostitution and sex trafficking.




                                         38
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 45 of 147




118. The Atlanta Red Roof Defendants knew or should have known of the

ECPAT-USA, its Code,12 and of DHS guidance to hotel companies that

identified a number of warning signs indicating the presence of sex

trafficking at hotels. According to DHS, hotel staff can and should be vigilant

in observing signs of human trafficking including but not limited to, signs of

poor physical appearance (injury, illness, poor hygiene, sleep deprivation,

malnourishment), constant monitoring by others, requests for housekeeping

and towels without entry into the room, presence of multiple computers or

cell phones.13

119. These facts support an inference that the Atlanta Red Roof

Defendants—all owners and operators of hotels in a city particularly known

for a problem with sex trafficking—had actual or constructive knowledge of

sex trafficking at their hotels.

      B.    The Atlanta Red Roof Defendants

120. Westmont, RRI, RRI III, RRI West, RRI Franchising, and John Does

Nos. 1–10 (collectively, the “Atlanta Red Roof Defendants”) owned, managed,


12See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).
13U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

                                      39
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 46 of 147




supervised, operated, oversaw, controlled the day-to-day operation of, and

were inextricably connected to the renting of rooms at the Red Roof Plus+

located at 1960 N. Druid Hills Road NE, Atlanta, Georgia, 30329 (the

“Atlanta Red Roof”).

121. Westmont, RRI, RRI III, RRI West, and John Does 1–10 each

knowingly benefited financially from the operation of the Atlanta Red Roof,

including from the room revenue generated from Plaintiff’s sex trafficking.

             1.    The Corporate Relationship between Westmont and
                   Red Roof Inns, Inc.

122. Westmont and RRI jointly own, operate, and profit from hundreds of

Red Roof Inns around the country. From 2010–2019, Westmont and RRI

jointly owned, operated and profited from the Atlanta Red Roof.

123. At the Atlanta Red Roof, Westmont was both the owner of the property

(the franchisee) who entered franchise agreements with RRI and the owner of

RRI.




                                      40
        Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 47 of 147




124. Jane Doe 1 incorporates the Part I.B.1., above, explaining the

relationship between Westmont and Red Roof Inns, Inc., as set forth fully

here.

              2.    Owners of the Atlanta Red Roof

125. RRI III was the fee simple owner of the Atlanta Red Roof from 2011–

2019. RRI III has no employees or independent business operations but is

instead controlled completely by Westmont.

126. RRI III received a percentage of the revenue from the rental of hotel

rooms at the Atlanta Red Roof, including the rooms in which Jane Doe 1 was

trafficked.


                                       41
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 48 of 147
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 49 of 147
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 50 of 147




III.   THE SUBURBAN EXTENDED STAY

       A.    The Sex Trafficking of Jane Doe 1 at the Suburban
             Extended Stay

132. From about 2011 to 2016, Jane Doe 1 was trafficked out of hotel rooms

at the Suburban Extended Stay, located at 2050 Peachtree Industrial Court,

Chamblee, Georgia 30341 (“Suburban Extended Stay”). Jane Doe 1 stayed at

the Suburban Extended Stay on a regular basis often for several days at a

time. At times, Jane Doe 1 was trafficked there with Jane Doe 2.

133. When she was trafficked out of the Suburban Extended Stay, Jane Doe

1 was forced to have sex with 10 to 15 men per day. The foot traffic of men to

the hotel room in which Jane Doe 1 stayed evidenced trafficking. As many as

20 men a day, came and went from the hotel room, each staying for a short

period of time.

134. And because Jane Doe 1 was not the only trafficking victim in rooms at

the Suburban Extended Stay at that time, there were often even more men:

entering the parking lot, going into a room for a short period of time, leaving

the room, and then exiting the parking lot. At a minimum, at least 50 buyers




                                      44
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 51 of 147




per day came to the Suburban Extended Stay to purchase sex when Jane Doe

1 was trafficked there.

135. The volume of buyers coming in and out of rooms on a daily basis

supported an inference that any commercial sex happening in rooms at the

Suburban Extended Stay was not prostitution alone, but instead was sex

trafficking as a result of force, fraud or coercion.

136. The illegal commercial sex and trafficking at the Suburban Extended

Stay was open and obvious, reinforcing the location’s reputation as a hotel

that permitted illegal commercial sex and sex trafficking. Several nonprofit

and religious groups routinely visited the Suburban Extended Stay in order

to provide food and rescue information to the sex trafficking victims whom

these groups knew would be there.

137. The sex trafficking ventures at the Suburban Extended Stay operated

with the knowledge and assistance of Suburban Extended Stay employees,

agents, and managers. Multiple Suburban Extended Stay employees actively

assisted Jane Doe 1’s trafficker. Upon arrival at the Suburban Extended

Stay, Jane Doe 2 observed Jane Doe 1’s trafficker greet two front desk

attendants as if they were friends. The Suburban Extended Stay employees

asked if Jane Doe 1’s trafficker wanted to rent a room in the “usual spot.”



                                        45
       Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 52 of 147




138. Jane Doe 1’s trafficker responded to the Suburban Extended Stay

employees by requesting that “Y’all call that phone if anything crazy is going

on. Look out for my girl here and let me know if she does something crazy.”

Jane Doe 1’s trafficker stated, “Y’all always got my back.”

139. Consistent with that conversation, Jane Doe 1 observed that front desk

employees would call the hotel room rented by her trafficker, to alert him if

there were police at the hotel or if the employees thought that traffic to the

room should be slowed.

140. Similarly, a maintenance worker at the Suburban Extended Stay was

both aware of and facilitated trafficking at the location. After Jane Doe 2

was left at the location alone for a short time, she approached the

maintenance worker for help. Without a phone, money, or any other means

of escape, Jane Doe 2 asked the Suburban Extended Stay maintenance

employee to use his cell phone or to give her a ride. He refused.

141.    Later that day, after Jane Doe 2’s trafficker—who was then also

trafficking Jane Doe 1—returned, he beat Jane Doe 2, yelling loudly enough

for others to hear, “You think somebody is going to help you? None of these

people are going to help you.”

142. Following the beating, Jane Doe 2 showed unmistakable signs of her

injuries, including redness, bruises, and a swollen and busted lip. Suburban

                                       46
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 53 of 147




Extended Stay employees who saw Jane Doe 2 had to have observed these

well-known physical indications of her trafficking.

143. Like Jane Doe 2, Jane Doe 1’s physical appearance while being

trafficked at the Suburban Extended Stay often confirmed her own abuse:

bruises, a busted-lip, or other evidence of physical beatings by her trafficker.

Her physical appearance also suggested malnourishment, poor hygiene,

fatigue, sleep deprivation, injuries, evidence of deterioration, all well-known

signs of trafficking. Her failure to make eye contact with others, lack of

control and possession of money, and monitoring by her traffickers also were

well-known signs that she was a trafficking victim.

144. The Suburban Extended Stay hotel rooms in which she stayed also

showed well-known and visible signs of sex trafficking. The smell of the room

reflected the frequent sexual acts, and the trash cans contained an

extraordinary number of used condoms—again suggestive of a higher volume

of buyers than would be reasonably expected through prostitution alone.

145. The number of cell phones exceeded the number of registered guests in

the room.

146. And while staying at the Suburban Extended Stay, Jane Doe 1

frequently requested extra towels, other linens, and a significant volume of

other housekeeping items.

                                       47
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 54 of 147




147. Jane Doe 1’s physical condition and the condition of the room in which

she was trafficked was apparent to the employees on-site, at least some of

whom worked for Westmont, and to anyone with whom she interacted during

her stays on the property.

148. A Westmont employee reported being aware of sex trafficking occurring

at the hotel, witnessed physical assaults of women there, and saw evidence of

sexual assaults.

149. The same Westmont employee was aware of several traffickers

operating out of the Suburban Extended Stay who told some hotel staff that

the 4–5 victims with each trafficker were their “girlfriends.”

150. The same Westmont employee reported receiving no training regarding

safety, security, or the risk of sex trafficking and had no knowledge of other

on-site employees receiving such training.

151. Employees at the Suburban Extended stay were required to send all

reports of crime directly to Westmont on a regular basis.

152. In addition to the obvious signs of sex trafficking ventures operating

with impunity at the Suburban Extended Stay, numerous arrests and

investigations gave the Suburban Extended Stay knowledge and notice of the

foreseeable risk of sex trafficking ventures at the hotel. Such incidents

include:

                                       48
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 55 of 147




a.    On July 22, 2010, a 20-year-old was arrested for prostitution and

      drugs at the Suburban Extended Stay as part of a sting operation

      conducted by the Dekalb County Vice Unit. The woman stated

      she was prostituting to make money for her boyfriend.

b.    On April 21, 2011, a 31-year-old was arrested for prostitution at

      the Suburban Extended Stay as part of a sting operation

      conducted by the Dekalb County Vice Unit.

c.    On June 20, 2012, the Dekalb County Vice Unit conducted an

      operation at the Suburban Extended Stay solely “to deter

      prostitution on going [sic] at this hotel.” As part of the operation,

      two individuals, one sex offender, were arrested on drug charges

      and for failing to register as a sex offender.

d.     On January 2, 2013, a 19-year-old and a 24-year-old were

      arrested for prostitution and drugs at the Suburban Extended

      Stay as part of a sting operation conducted by the Dekalb County

      Vice Unit.

e.    On January 21, 2014, an 18-year old was arrested for prostitution

      and a 26-year-old male was arrested for pimping and drugs at the

      Suburban Extended Stay as part of a sting operation conducted

      by the Dekalb County Vice Unit. The 18-year-old stated that she

                                 49
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 56 of 147




            had traveled to Atlanta from Wisconsin to live at the Suburban

            Extended Stay with the man. At the Suburban Extended Stay,

            she worked as a prostitute; the man kept half of the proceeds

            from her prostitution.

153. These arrests and the volume and type of criminal activity they

reflect—relating to prostitution, women being forcibly recruited for

prostitution, and men profiting from others’ prostitution—at least support an

inference that the Suburban Extended Stay Defendants had actual or

constructive knowledge of sex trafficking at the location.

154. As part of the operation and management of the Suburban Extended

Stay, the Suburban Extended Stay Defendants actively monitor online

customer reviews of the Suburban Extended Stay. Among the reviews

reporting prostitution (which is sex trafficking or is suggestive of sex

trafficking) and other crime were:

      a.    A review from January 2012 stated,

            A place of horror, if you want to know what hell is like stay here.
            I can understand why there no improvements most of people that
            I see are crackheads rough looking thugs or prostitutes
            and they don’t use computers. front desk is rude, does nothing
            about putting the customer first. there are always people hanging
            out in the parking lot full of alcohol no telling what else. you don’t
            go outside at night here for fear of your own safety from the thugs
            thet make up most of the clients.


                                       50
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 57 of 147




b.    A review from August 2012 stated,

      lots of people hanging out.. I was in the room for 5 minutes and
      requested a refund. I’m still waiting on the refund and it has
      been 2 months. Manger said that she would mail the refund, still
      waiting. Have spoken with the mangsr several times, still
      waiting. I think this hotel is a hangout spot for Drug dealers and
      Crackheads.

c.    A review from May 2014 stated,

      Marijuana Smoke, [. . .] Drug dealers next door, Cops circling the
      premises, The staff is rude, Cum stained sheets and Telephones
      with no cords, If you want to live a Herpe, drug free wait, if you
      just want to LIVE, do not stay here.

d.    A review from June 2014 stated,

      Disgusting. Hotel. [. . .] 2 working prostitutes and many drug
      dealers. I am stuck here.

e.    A review from June 2014 stated,

      Great if your looking for new drug dealers. . . . Getting to sleep at
      night can be a challenge, especially if you are not comfortable
      being surrounded by felons, thieves, drug dealers (the bad
      drugs to boot) and also prostitutes and some pimps. If you
      are a female traveling without a male companion, or if you are
      not carrying a firearm, it would be foolish to stay here. . . .

f.    A review from June 2015 stated,

      The building and surrounding areas aren’t much better. The hall
      ways are dirty, including the elevator which has a broken hand
      rail. In addition, during our 2 week stay I noticed 4 different
      police offficers responding to calls in the building. I was also
      informed by a business owner very similar to the Suburban

                                 51
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 58 of 147




            Extended Stay that the hotel is “ghetto” and is frequently used
            for selling drugs and prostitution... DISGUSTING again!


155. These reviews and the volume and type of criminal activity they reflect

at a minimum support an inference that the Suburban Extended Stay

defendants had actual or constructive knowledge of various sex and drug

crimes happening at the location, including sex trafficking.

156. During the relevant time period, the Suburban Extended Stay

Defendants knew or should have known of public statements by city officials

in Atlanta warning of sex trafficking at hotels, that Atlanta was an

“epicenter” of sex trafficking, and of the relationship between prostitution

and sex trafficking.

157. The Suburban Extended Stay Defendants knew or should have known

of the ECPAT-USA, its Code,14 and of DHS guidance to hotel companies that

identified a number of warning signs indicating the presence of sex

trafficking at hotels. According to DHS, hotel staff can and should be vigilant

in observing signs of human trafficking including but not limited to, signs of

poor physical appearance (injury, illness, poor hygiene, sleep deprivation,



14See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).


                                      52
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 59 of 147




malnourishment), constant monitoring by others, requests for housekeeping

and towels without entry into the room, presence of multiple computers or

cell phones.15

158. These facts support an inference that the Suburban Extended Stay

Defendants—all owners and operators of hotels in a city particularly known

for a problem with sex trafficking—had actual or constructive knowledge of

sex trafficking at their hotels.

      B.    The Suburban Extended Stay Defendants

159. Westmont—the same Westmont that owns RRI—bought the Suburban

Extended Stay in July 2011. Westmont owned, operated, and managed the

hotel along with a franchisor, Choice Hotels.16

160. In connection with the Suburban Extended Stay, Westmont created

three other entities, none of whom have employees, offices, or operations

independent of Westmont: WHG SU LP, WHG SU LLC, and SUB-SU.




15U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).
16 The Suburban Extended Stay where Jane Doe 1 was trafficked is currently
a HomeTown Studios hotel, a brand of Red Roof Inns, Inc. However, during
the time of her trafficking, the hotel was a Suburban Extended Stay, a brand
of Choice Hotels.
                                      53
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 60 of 147




161. Before Westmont bought the Suburban Extended Stay, HSI, a company

unrelated to Westmont, owned the hotel.

162. At all relevant times, HSI, Westmont, WHG SU LP, WHG SU LLC,

SUB-SU, and Suburban Extended Stay John Does Nos. 1–10 owned,

managed, supervised, operated, oversaw, controlled the operation of, and

were inextricably connected to the renting of rooms at the Suburban

Extended Stay located at the Suburban Extended Stay.

163. At all relevant times, HSI, Westmont, WHG SU LP, WHG SU LLC,

SUB-SU, and the Suburban Extended Stay John Does Nos. 1–10 benefitted

financially from the operation of the Suburban Extended Stay, including from

the room revenue generated from Plaintiff’s sex trafficking.

            1.    Owners of the Suburban Extended Stay

164. HSI was the fee simple owner of the Suburban Extended Stay from

1997 to July 2011.




                                      54
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 61 of 147




165. WHG SU LLC was the fee simple owner of the Suburban Extended

Stay from July 2011 to 2018. WHG SU LLC has no employees or

independent business operations but is instead controlled completely by

Westmont.




                                     55
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 62 of 147




166. WHG SU Atlanta, LP is the current fee simple owner of the Suburban

Extended Stay since 2018. Though Westmont has represented in this lawsuit

that these are two different companies, they are, in fact, the same company.

WHG SU LLC converted to WHG SU LP in a July 31, 2018 filing with the

Delaware Division of Corporations. The two companies filed a name change

with the Georgia Secretary of State on August 2, 2018. The name change

was signed by Richard Agee, Westmont’s Director of Acquisitions and Asset

Management.


                                     56
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 63 of 147




167. On August 10, 2018, WHG SU LP filed an Affidavit Relating to Title

that confirmed the name change and affirmed that WHG SU LP was bound

by a previous loan which used the Suburban Extended Stay as collateral.

This document was signed by Richard Agee and Westmont’s Vice President of

Finance, Bob Choo.

168. To the extent they are different companies, WHG SU LP is the

successor of WHG SU LLC. WHG SU LP has no employees or independent

business operations but is instead controlled completely by Westmont.

            2.    Manager of the Suburban Extended Stay

169. HSI was the manager and operator of the Suburban Extended Stay

from 1997–July 2011. Employees of the Suburban Extended Stay at that

time were employed directly by HSI.

170. Westmont was the manager and operator of the Suburban Extended

Stay after July 2011. Employees of the Suburban Extended Stay were

employed directly by Westmont.

171. As the owner, manager, and employer of staff at the Suburban

Extended Stay, Westmont controlled the hotel’s day-to-day operation,

including, but not limited to,

      a.    Employee training, supervision, responsibilities, and termination

            decisions for every type of employee;

                                      57
      Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 64 of 147




      b.    Every aspect of employee pay, including setting the amount and

            scale, reduction in pay policies, and dictating employee hours

            worked and timekeeping systems employees used;

      c.    Regulating vacation, paid holidays, employee discounts, employee

            leave, employee benefits, and employee discipline;

      d.    Housekeeping procedures controlling how to clean a room and

            how and whether to report safety and security issues;

      e.    Safety and security policies and practices for employees to follow;

      f.    Hours of operation; and

      g.    Fixing prices and discount policies.


IV.   THE MICROTEL INN & SUITES

      A.    The Sex Trafficking of Jane Doe 1 at the Microtel

172. From 2011 to 2016, Jane Doe 1 was trafficked out of hotel rooms at the

Microtel Inn & Suites by Wyndham, located at 1840 Corporate Boulevard

NE, Atlanta, Georgia 30329 (“Microtel”). During more than 20 separate

stays, each lasting up to two weeks, Jane Doe 1 was trafficked by various

traffickers at the Microtel.

173. When she was trafficked out of the Microtel, Jane Doe 1 was at times

trafficked along with Jane Doe 2. At times, Jane Doe 1 was trafficked at the


                                      58
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 65 of 147




Microtel along with Jane Doe 3. Jane Doe 1 was also aware of other

trafficking victims who were being trafficked at the Microtel.

174. The volume of foot traffic of buyers to the hotel room in which Jane Doe

1 stayed evidenced trafficking, rather than prostitution alone. At least 10

men a day came and went from the hotel room, each staying for a short

period of time. And because she was not the only trafficking victim in hotel

rooms at the Microtel, there were often even more men coming and going

from the Microtel for the purpose of purchasing sex.

175. The illegal commercial sex and trafficking at the Microtel was open and

obvious. The sex trafficking ventures at the Microtel operated with the

knowledge and assistance of Microtel employees, agents and managers.

Microtel front desk employees knew of the sex trafficking venture and agreed

to act as “look outs” for traffickers, including Jane Doe 1’s trafficker. Microtel

employees routinely called Jane Doe 1’s trafficker, to alert him that police

were at the Microtel.

176. Jane Doe 1’s traffickers frequently used the hotel’s computer in the

lobby to post advertisements online for sex with Jane Doe 1 and Jane Doe 2

or made Jane Doe 1 post similar advertisements. The computer was in full

view of the lobby and the hotel’s employees. Other traffickers also openly

used the hotel’s computer for the same purpose.

                                       59
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 66 of 147




177. For several years, including while Plaintiff was trafficked at the

Microtel, a single sex trafficker, Quintavious Obie (a/k/a Swazie), completely

controlled the third floor of the hotel. Obie was convicted of sex trafficking in

violation of the TVPRA and sentenced to 21 years in prison in United States

v. Obie, 1:18-cr-0007-ODE.

178. During this time, Obie lived on the third floor along with multiple

relatives and other associates. Microtel employees only rented rooms on the

third floor with Obie’s prior permission.

179. At times, Obie had seven or more victims—several of whom were

minors—living on the third floor of the Microtel. Women being trafficked by

Obie each had their own room on the third floor. If they required another

room, for example, to meet a buyer, they only had to go to the front desk and

say “[Obie] told me to get another room.” These victims were never required

to show identification to get another room and only paid in cash.

180. Obie also used the banquet room of the Microtel for photo shoots for

advertisements to post online for commercial sex at the Microtel. At least

one of these photo shoots was videotaped and the video was posted online.

181. Obie often walked through the hotel with several women surrounding

him. He was frequently violent with the women trafficked at the hotel. He

was also violent with buyers at the hotel, including beating one man,

                                       60
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 67 of 147




stripping his clothes off, and making him leave the hotel naked. These

violent incidents were audible and visible to employees at the Microtel.

182. Microtel housekeeping staff frequently came to the third floor to bring

numerous extra towels at the request of trafficking victims.

183. Like the numerous other trafficking victims who essentially lived at the

Microtel, while Jane Doe 1 was trafficked at the Microtel, her outward

physical appearance reflected her status as a trafficking victim. Jane Doe 1

was often covered in bruises or other evidence of physical beatings by her

trafficker. Her physical appearance also suggested malnourishment, poor

hygiene, fatigue, sleep deprivation, and evidence of deterioration, all well-

known signs of trafficking. Her failure to make eye contact with others, lack

of control and lack of money, and monitoring by her traffickers also were

well-known signs in the hotel industry that she was a trafficking victim.

184. The hotel room in which Jane Doe 1 stayed while being trafficked at

the Microtel also showed well-known and visible signs of sex trafficking. The

smell of the room reflected the frequent sexual acts, and the trash cans

contained an extraordinary number of used condoms—suggesting a volume of

buyers not associated with prostitution alone.

185. The number of cell phones in the room also exceeded the number of

guests registered to the room.

                                       61
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 68 of 147




186. And while staying at the Microtel, Jane Doe 1 frequently requested

extra towels, other linens, and a significant volume of other housekeeping

items.

187. In addition, numerous reviews of the Microtel—available to the

Microtel Defendants and the general public—reported the presence of pimps

and prostitution (which is sex trafficking or is suggestive of sex trafficking)

at the hotel, including:

      a.    A September 5, 2011 review:
            One morning at 5:00AM two men had a foul-mouthed shouting
            match over a woman and had to be thrown out of the hotel. We
            suspect this type of behavior is common as the hotel is in close
            proximity to a strip joint and a night club. There are many
            different people coming and going at all hours, which we
            makes us suspect prostitution. This is the worst experience
            my wife and I have had at a hotel.

      b.    An April 21, 2013 review:
            In operation to service the Pink Pony
            Unfortunately for the normal traveler, this hotel is next to the
            Pink Pony. During day time hours this isn't such a big deal, but
            if you are trying to leave for a 5 am flight with your three small
            children and have to wait for the prostitutes to clear the
            hallway . . . well, it is not exactly a family friendly
            establishment.

      c.    A July 2014 review:
            I want to believe that some of the stragglers hanging around
            the hotel were pimps & prostitutes. Definitely need new
            management there. I had the room booked for two nights but
            only stayed one due to all this that was going on, Never, ever,

                                       62
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 69 of 147




            ever again would I stay at this hotel. I'm still itching thinking
            about it!!!


188. In addition to the obvious signs of sex traffickers operating with

impunity at the Microtel, arrests and investigations gave the Microtel

knowledge and notice of the foreseeable risk of sex trafficking ventures at the

hotel.

189. Similarly, the volume and type of criminal activity at the Microtel—

relating to prostitution, women being forcibly recruited for prostitution, and

men profiting from others’ prostitution—at a minimum support an inference

that the Microtel Defendants had actual or constructive knowledge of sex

trafficking at the location.

190. During the relevant time period, the Microtel Defendants knew or

should have known of public statements by city officials in Atlanta warning

of sex trafficking at hotels, that Atlanta was an “epicenter” of sex trafficking,

and of the relationship between prostitution and sex trafficking.

191. The Microtel Defendants knew or should have known of the ECPAT-

USA, its Code,17 and of DHS guidance to hotel companies that identified a

number of warning signs indicating the presence of sex trafficking at hotels.


17See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).

                                       63
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 70 of 147




According to DHS, hotel staff can and should be vigilant in observing signs of

human trafficking including but not limited to, signs of poor physical

appearance (injury, illness, poor hygiene, sleep deprivation,

malnourishment), constant monitoring by others, requests for housekeeping

and towels without entry into the room, presence of multiple computers or

cell phones.18

192. These facts support an inference that the Microtel Defendants—all

owners and operators of hotels in a city particularly known for a problem

with sex trafficking—had actual or constructive knowledge of sex trafficking

at their hotels.

      B.     The Microtel Defendants

193. CC&S owns and operates the Microtel. CC&S created Kuzzins, which

has no offices, employees, or operations independent of CC&S, to own the

Microtel, but in practice CC&S owned, operated, and managed the hotel with

only itself and the franchisor, a Wyndham Hotels entity.

194. CC&S hired Essex to manage the Microtel. Essex employed the staff at

the hotel, marketed, advertised, and recruited corporate accounts for the



18U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

                                      64
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 71 of 147




hotel, and operated the hotel pursuant to a management agreement with

Kuzzins that CC&S signed. However, CC&S in turn managed even the

smallest details of Essex’s operations at the Microtel.

195. Kuzzins, CC&S, Essex, and Microtel John Does Nos. 1–10 (collectively,

the “Microtel Defendants”) owned, managed, supervised, operated, oversaw,

controlled the operation of, and were inextricably connected to the renting of

rooms at the Microtel.

196. Kuzzins, CC&S, Essex, and Microtel John Does Nos. 1–10 benefitted

financially from the operation of the Microtel, including from the room

revenue generated from Plaintiff’s sex trafficking.




                                       65
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 72 of 147




           1.    Owners of the Microtel

197. Kuzzins is the fee simple owner of the Microtel. Kuzzins has no

employees or independent business operations but is instead controlled

completely by CC&S.

           2.    Managers of the Microtel

198. Essex employs the staff at the Microtel and manages the Microtel at

the direction of CC&S.

           3.    The Microtel Defendants are Agents of CC&S


                                     66
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 73 of 147




199. Kuzzins and Essex expressly created an agency relationship via

contract in the parties’ management agreement for the Microtel. In that

management agreement, Kuzzins agreed that “[a]ll debts, obligations and

other liabilities incurred by [Essex ] in performance of its duties hereunder

shall be incurred on behalf of [Kuzzins].”

200. Just as Kuzzins is an alter ego of CC&S, Essex is an agent of CC&S in

their acts and omissions related to the Microtel. CC&S recognized its role as

principal in this agency relationship through hundreds of emails directing

and ratifying Essex’s day-to-day activities.

201. CC&S exercised an ongoing and systemic right of control over Essex

and Kuzzins at the Microtel, including exercising control over how Essex and

Kuzzins conducted their daily business. For example, CC&S:

      a.    Explicitly entered an agency relationship with Essex through

            Kuzzins for Essex’s work at the Microtel;

      b.    Directed Essex to provide instruction and receive clearance

            regarding the details of specific daily tasks such as pressure

            washing the property, parking lot maintenance, and landscaping;

      c.    Required that individual incidents of crime be reported to CC&S;

      d.    Directed Essex’s use of Essex’s own funds;



                                       67
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 74 of 147




e.    Required approval from CC&S regarding remodeling and

      maintenance decisions and details, including details such as the

      height in inches (4 versus 3) of bathroom backsplashes, the

      thickness of the vanity top, sink dimensions and details, the color

      of the finish on furniture, among other details;

f.    Instructed Essex on how and how often to supervise specific

      employees;

g.    Required pre-approval from CC&S for all purchase orders and

      change orders,

h.    Personally inspected the property and directed Essex to replace

      specific items such as trash can lids, fix a bolt on an ice machine,

      and dust behind vending machines;

i.    Controlled the amount of Essex employee pay and bonuses;

j.    Required that personnel files be organized in a specific way;

k.    Closely monitored security protocols and made decisions

      regarding the use of specific security devices, armed security, and

      policies and procedures to be enacted by Essex employees at the

      Microtel.




                                 68
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 75 of 147




                                   COUNTS

            Violations of the Georgia Racketeer Influenced
                    and Corrupt Organizations Act
      (Allegations Common to Counts I–II, V–VI, IX–X, XIII–XIV)

202. Each Defendant acquired or maintained, directly or indirectly, an

interest in money through a pattern of racketeering activity.

      A.    Acts of Racketeering Activity

            i.    Sex Trafficking in Violation of Federal Law

203. As set forth in the Counts below, Defendants have each violated 18

U.S.C. § 1591 by participating in the sex trafficking of Jane Doe 1 and others.

This constitutes racketeering activity.

            ii.   Sex Trafficking in Violation of State Law

204. Committing, attempting to commit, and soliciting, coercing, or

intimidating another person to commit the crime of trafficking a person for

sexual servitude in violation of Georgia law is racketeering activity. O.C.G.A.

§ 16-14-3(5)(A)(vi); O.C.G.A. § 16-5-46.

205. A person commits the offense of trafficking an individual for sexual

servitude when that person knowingly:

      a.    subjects an individual to or maintains an individual in sexual

            servitude;


                                       69
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 76 of 147




      b.    recruits, entices, harbors, transports, provides, solicits,

            patronizes, or obtains by any means an individual for the purpose

            of sexual servitude; or

      c.    benefits financially or by receiving anything of value from the

            sexual servitude of another.

O.C.G.A. § 16-14-3(5)(C); 18 U.S.C. § 1961(B).

206. “Sexual Servitude” means any sexually explicit conduct or performance

involving sexually explicit conduct that is induced or obtained by coercion or

deception and for which anything of value is directly or indirectly given,

promised to, or received by any individual. O.C.G.A. § 16-5-46(a)(8)(A).

207. As alleged above, Jane Doe 1 and other victims were subjected to and

maintained in sexual servitude by Defendants, individually, as parties to the

crime, and as co-conspirators, in violation of O.C.G.A. § 16-5-46(c)(1), when

they were coerced into performing or conducting sexually explicit conduct for

which something of value, directly or indirectly, was given, promised to, or

received by someone.

208. Defendants also violated O.C.G.A. § 16-5-46(c)(2) by, individually, as

parties to the crime, and as co-conspirators, harboring, recruiting, enticing,

transporting, providing, or soliciting Jane Doe 1 and other victims for the

purpose of sexual servitude.

                                       70
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 77 of 147




209. Defendants also violated O.C.G.A. § 16-5-46(c)(3) by benefitting

financially and by receiving things of value from the sexual servitude of Jane

Doe 1 and other victims.

210. Specifically, as alleged above, Jane Doe 1 was trafficked for sexual

servitude:

      a.     at the Smyrna Red Roof by the Smyrna Red Roof Defendants—

             Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI

             West—and various traffickers;

      b.     at the Atlanta Red Roof by the Atlanta Red Roof Defendants—

             Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

             and various traffickers;

      c.     at the Suburban Extended Stay by the Suburban Extended Stay

             Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and

             SUB-SU—and various traffickers; and

      d.     at the Microtel by the Microtel Defendants—Kuzzins, CC&S, and

             Essex—and various traffickers.

211. Defendants’ agents participated in violations of O.C.G.A. § 16-5-46,

alleged above, while acting within the scope of their office or employment and

on behalf of Defendants. The conduct of Defendants’ agents constituted a



                                        71
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 78 of 147




pattern of illegal activity that each Defendant or its agents knew or should

have known was occurring.

            iii.   False Imprisonment

212. Defendants, individually, as parties to the crime and as co-conspirators,

also falsely imprisoned Jane Doe 1 and other victims by, as alleged above,

confining and detaining them without legal authority, contrary to their will

and in violation of their personal liberty, in violation of O.C.G.A. §16-5-41.

This constitutes racketeering activity. O.C.G.A. §§ 16-14-3(5)(A)(vi).

213. Specifically, as alleged above, Jane Doe 1 was falsely imprisoned:

      a.    at the Smyrna Red Roof by traffickers and the Smyrna Red Roof

            Defendants—Westmont, RRI, Varahi, FMW, Red Roof

            Franchising, and RRI West—acting individually, as parties to the

            crime, and as co-conspirators;

      b.    at the Atlanta Red Roof by traffickers and the Atlanta Red Roof

            Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof

            Franchising—acting individually, as parties to the crime, and as

            co-conspirators;

      c.    at Suburban Extended Stay by traffickers and the Suburban

            Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG



                                       72
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 79 of 147




            SU LLC, and SUB-SU—acting individually, as parties to the

            crime, and as co-conspirators; and

      d.    at the Microtel by traffickers and the Microtel Defendants—

            Kuzzins, CC&S, and Essex—acting individually, as parties to the

            crime, and as co-conspirators.

            iv.    Battery

214. Traffickers at Defendants’ hotels regularly committed the offense of

battery, intentionally causing visible bodily harm to their victims, including

Jane Doe 1, in violation of O.C.G.A. § 16-5-23.1. This constitutes

racketeering activity. O.C.G.A. § 16-14-3(5)(A)(v). Defendants engaged in

this racketeering activity as parties to the crime and co-conspirators by

alerting traffickers to victims’ efforts to escape, refusing to report batteries

committed by traffickers to law enforcement, and permitting traffickers to

remain in their hotels, continue trafficking their victims, and committing

further acts of battery.

            v.     Keeping a Place of Prostitution

215. While Jane Doe 1 and other victims were confined and detained against

their will as alleged above, they were prostituted by being forced to perform

sexual acts in exchange for money or other items of value.



                                        73
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 80 of 147




216. Defendants kept a place of prostitution by, acting individually, as

parties to the crime, and as co-conspirators, while having and exercising

control over the use of a place which offered seclusion and shelter for the

practice of prostitution, knowingly granting and permitting the use of that

location for the purpose of prostitution, in violation of O.C.G.A. § 16-6-10.

This constitutes racketeering activity. O.C.G.A. § 16-14-3(5)(A)(vii).

217. Specifically,

      a.    While the Smyrna Red Roof Defendants—Westmont, RRI,

            Varahi, FMW, Red Roof Franchising, and RRI West—had control

            over the use of the Smyrna Red Roof, a place which offered

            seclusion or shelter for the practice of prostitution, they

            knowingly granted and permitted its use for the purpose of

            prostitution;

      b.    While the Atlanta Red Roof Defendants—Westmont, RRI, RRI

            III, RRI West, and Red Roof Franchising—had control over the

            use of the Atlanta Red Roof, a place which offered seclusion or

            shelter for the practice of prostitution, they knowingly granted

            and permitted its use for the purpose of prostitution;

      c.    While the Suburban Extended Stay Defendants—HSI, Westmont,

            WHG SU LP, WHG SU LLC, and SUB-SU—had control over the

                                       74
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 81 of 147




            use of the Suburban Extended Stay, a place which offered

            seclusion or shelter for the practice of prostitution, they

            knowingly granted and permitted its use for the purpose of

            prostitution; and

      d.    While the Microtel Defendants—Kuzzins, CC&S, and Essex—had

            control over the use of the Microtel, a place which offered

            seclusion or shelter for the practice of prostitution, they

            knowingly granted and permitted its use for the purpose of

            prostitution.

            vi.   Pimping

218. Defendants engaged in pimping when, individually, as parties to the

crime, and as co-conspirators, they knowingly aided and abetted others in the

commission of prostitution in violation of O.C.G.A. § 16-6-11(5). This

constitutes racketeering activity. O.C.G.A. § 16-14-3(5)(A)(vii).

      B.    The Acts of Racketeering Activity Formed a Pattern

219. Each of the Smyrna Red Roof, Atlanta Red Roof, Suburban Extended

Stay, and Microtel Defendants engaged in more than two acts of racketeering

activity in furtherance of one or more incidents, schemes, or transactions.

220. The acts of racketeering activity were interrelated by distinguishing

characteristics and were not isolated incidents.

                                       75
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 82 of 147




221. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, and Microtel Defendants, the acts of racketeering had the

same or similar intents, including but not limited to obtaining money,

directly or indirectly, through a pattern of racketeering activity.

222. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, and Microtel Defendants, the acts of racketeering had the

same or similar results, in that they obtained money or facilitated the

obtaining of money, directly or indirectly, through a pattern of racketeering

activity.

223. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, and Microtel Defendants, the acts of racketeering had the

same or similar accomplices, including but not limited to sex traffickers,

hotels, hotel management, and hotel chain management.

224. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, and Microtel Defendants, the acts of racketeering had the

same or similar victims, including but not limited to Jane Doe 1 and other

victims who were forced to engage in sexual acts in exchange for money at

Defendants’ hotels, were falsely imprisoned at those hotels and were the

victim of other acts of racketeering activity committed at those hotels.



                                       76
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 83 of 147




225. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, and Microtel Defendants, the acts of racketeering had the

same or similar methods of commission, including but not limited to

harboring, holding, confining, and detaining persons who were forced to

engage in sexual acts in exchange for money at Defendants’ hotels.

226. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, and Microtel Defendants, the acts of racketeering were

further interrelated by distinguishing characteristics, including but not

limited to:

      a.      warning sex traffickers when law enforcement was present or

              making inquiries;

      b.      s to each Suburban Extended Stay Defendant warning sex

              traffickers when victims sought to escape; and

      c.      allowing and assisting traffickers to force persons to perform sex

              acts in exchange for money on a repeated and ongoing basis.

                              COUNT I
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(c)
(Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW,
                Red Roof Franchising, and RRI West)




                                        77
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 84 of 147




227. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

I.A.–B. and paragraphs 202–26, above, as if fully set forth herein.

228. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—violated O.C.G.A. § 16-14-4(c) by

conspiring to acquire money through a pattern of racketeering activity in

violation of O.C.G.A. § 16-14-4(a).

229. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—knowingly and willfully joined a conspiracy

which contained a common plan or purpose to commit two or more acts of

racketeering activity, through which an interest in and control of money

would be acquired and maintained, either directly or indirectly (the “Smyrna

Red Roof Sex Trafficking Conspiracy”).

230. Each of the Smyrna Red Roof Defendants—Westmont, RRI, Varahi,

FMW, Red Roof Franchising, and RRI West—also individually violated

O.C.G.A. § 16-14-4(c) by endeavoring to violate O.C.G.A. § 16-14-4(a) by

acquiring or maintaining, directly or indirectly, an interest in and control of

money through a pattern of racketeering activity.

231. Each of the Smyrna Red Roof Defendants—Westmont, RRI, Varahi,

FMW, Red Roof Franchising, and RRI West—committed acts of racketeering



                                       78
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 85 of 147




activity and overt acts in furtherance of its individual endeavors and the

Smyrna Red Roof Sex Trafficking Conspiracy, including those alleged above.

232. The acts committed by the participants in the Smyrna Red Roof Sex

Trafficking Conspiracy number in the thousands.

233. The conduct in violation of the Georgia RICO Act in which each

Defendant participated by committing an act of racketeering activity or an

overt act continued to within five years of the filing of this action.

234. Upon information and belief, the conduct of the Smyrna Red Roof

Defendants—Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI

West—in violation of O.C.G.A. § 16-14-4 has not terminated.

235. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Smyrna Red Roof Defendants—

Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West.

236. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—are liable to Jane Doe 1 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and the costs

of investigation and litigation.

237. The wrongful actions of the Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—constitute willful

                                        79
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 86 of 147




misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

238. Because the Smyrna Red Roof Defendants—Westmont, RRI, Varahi,

FMW, Red Roof Franchising, and RRI West—acted with the specific intent to

cause harm, there is no limitation regarding the amount that may be

awarded as punitive damages.

                             COUNT II
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(a)
(Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW,
                Red Roof Franchising, and RRI West)

239. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

I.A.–B and paragraphs 202–26, above, as if fully set forth herein.

240. As set forth above in paragraphs 202–26, , the Smyrna Red Roof

Defendants—Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI

West—violated O.C.G.A. § 16-14-4(a) by acquiring or maintaining, directly or

indirectly, an interest in money through a pattern of racketeering activity.

241. The conduct in violation of the Georgia RICO Act in which the Smyrna

Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red Roof Franchising,


                                      80
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 87 of 147




and RRI West—participated continued to within five years of the filing of this

action.

242. Upon information and belief, the conduct of the Smyrna Red Roof

Defendants—Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI

West—in violation of O.C.G.A. § 16-14-4 has not terminated.

243. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red Roof

Franchising, and RRI West—violations of Georgia RICO.

244. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—are liable to Jane Doe 1 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and her costs

of investigation and litigation.

245. The wrongful actions of the Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.



                                      81
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 88 of 147




246. Because the Smyrna Red Roof Defendants—Westmont, RRI, Varahi,

FMW, Red Roof Franchising, and RRI West—acted with the specific intent to

cause harm, there is no limitation regarding the amount that may be

awarded as punitive damages.

                            COUNT III
                     TVPRA, 18 U.S.C. § 1595
   (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi,
             FMW, Red Roof Franchising, and RRI West)

247. Plaintiff repeats and incorporates the allegations set forth in Parts I.A–

B., above, as if fully set forth herein.

248. In violation of 18 U.S.C. § 1595(a), each Smyrna Red Roof Defendant—

Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West—

knowingly benefitted from participation in a venture that it knew or should

have known engaged in sex trafficking.

                                 Direct Liability

249. Each Smyrna Red Roof Defendant—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—is directly liable for its benefit, actual or

constructive knowledge, and participation in the sex trafficking ventures at

the Smyrna Red Roof.

250. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—knowingly benefitted from Plaintiff’s sex


                                           82
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 89 of 147




trafficking by receiving a percentage of the revenue generated by the

operation of the Smyrna Red Roof, including a percentage of the revenue

generated for the rate charged on the rooms in which Plaintiff was trafficked.

251. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—participated in a sex trafficking venture by

providing to Plaintiff’s trafficker the necessary venue for her sex trafficking.

In the course of this venture, hundreds of buyers paid to have sex with

Plaintiff at the Smyrna Red Roof.

252. The venture in which the Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—participated was

in or affecting interstate commerce.

253. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—knew or should have known the venture

violated the TVPRA because the Smyrna Red Roof Defendants, their agents

and representatives, saw the signs of sex trafficking exhibited by Plaintiff,

her trafficker, the rooms in which she was trafficked, the frequent traffic of

hundreds of male buyers to Plaintiff’s rooms, and the numerous other victims

being trafficked at the hotel.

254. FMW, based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, knew or should have known about sex

                                       83
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 90 of 147




trafficking ventures at the hotel it owned from 2010 to December 2012. FMW

participated in the sex trafficking ventures at the Smyrna Red Roof by

providing the venue, the physical location where Plaintiff’s sex trafficking

was permitted.

255. Varahi has owned and managed the Smyrna Red Roof since December

2012. Based on the facts alleged in Parts I.A–B., above, and incorporated

here by reference, Varahi knew or should have known about the sex

trafficking ventures at the hotel it owned and managed. Varahi participated

in the sex trafficking ventures at the Smyrna Red Roof by providing the

venue, the physical location where Plaintiff’s sex trafficking was permitted,

and by renting rooms to sex traffickers for sex trafficking at the Smyrna Red

Roof with actual or constructive knowledge.

256. RRI West contracted with FMW to manage the Smyrna Red Roof in

exchange for a percentage of the hotel’s revenue from at least August 2011 to

December 2012. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, RRI West knew or should have known about

the sex trafficking ventures at the Smyrna Red Roof. RRI West participated

in the sex trafficking ventures at the Smyrna Red Roof by managing the

property where the trafficking was permitted and by renting rooms to sex

traffickers for sex trafficking at the Smyrna Red Roof with actual or

                                      84
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 91 of 147




constructive knowledge.

257. From 2010–December 2012, RRI managed the Smyrna Red Roof and

employed the staff there. Based on the facts alleged in Parts I.A–B., above,

and incorporated here by reference, RRI knew or should have known about

the sex trafficking ventures at the Smyrna Red Roof involving its employees.

RRI participated in the sex trafficking ventures at the Smyrna Red Roof by

renting rooms to sex traffickers for sex trafficking at the Smyrna Red Roof

with actual or constructive knowledge.

258. From 2010–December 2012, Westmont managed and operated the

business of the Smyrna Red Roof. Based on the facts alleged in Parts I.A–B.,

above, and incorporated here by reference, Westmont knew or should have

known about the sex trafficking ventures at the Smyrna Red Roof it managed

and operated. Westmont participated in the sex trafficking ventures at the

Smyrna Red Roof by operating the hotel in such a manner as to permit sex

trafficking to occur and by renting rooms to sex traffickers for sex trafficking

at the Smyrna Red Roof with actual or constructive knowledge.

259. Red Roof Franchising contracted with FMW and Varahi via RRI’s

franchise agreements. Red Roof Franchising knew or should have known

what it contractually obligated itself to know through its franchise

agreements. That is, Red Roof Franchising knew or should have known

                                       85
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 92 of 147




about every safety and security incident occurring on the property because its

franchise agreements required franchisees to report every safety and security

incident occurring on the property. Further, based on the facts alleged in

Parts I.A.–B., above and incorporated here by reference, Red Roof

Franchising knew or should have known about the sex trafficking ventures at

the Smyrna Red Roof. Red Roof Franchising participated in sex trafficking

ventures at the Smyrna Red Roof by permitting and profiting from sex

trafficking at the Smyrna Red Roof after it had actual and constructive

knowledge of the integral role that sex trafficking played at the hotel.

260. Since December 2012, RRI has been the franchisor at the Smyrna Red

Roof. RRI knew or should have known about all safety and security incidents

as required by its franchise agreement with Varahi. RRI also knew or should

have known about sex trafficking at the hotel—including the trafficking of

Jane Doe 1—because the CEO and general counsel of RRI were told directly

about that trafficking and RRI’s involvement in it. RRI participated in sex

trafficking ventures at the Smyrna Red Roof by permitting and profiting from

sex trafficking at the Smyrna Red Roof after it had actual and constructive

knowledge of the integral role that sex trafficking played at the hotel.

                              Agency Liability

261. Alternatively, Westmont and RRI are also liable under the TVPRA

                                       86
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 93 of 147




through their agency relationships with certain other Smyrna Red Roof

Defendants.

262. At all times relevant to this lawsuit, FMW and RRI West were in an

agency relationship with Westmont. Westmont exerted complete control over

FMW and RRI West. Westmont directed and at times conducted all the

business of FMW and RRI West. Westmont controlled the means and

methods of how FMW and RRI West conducted their daily business. FMW

and RRI West were agents of Westmont.

263. At all times relevant to this lawsuit, Red Roof Franchising was in an

agency relationship with RRI. RRI exerted complete control over Red Roof

Franchising. RRI directed and at times conducted all the business of Red

Roof Franchising. RRI controlled the means and methods of how Red Roof

Franchising conducted its daily business. Red Roof Franchising was an agent

of RRI.

                     Alter Ego/Mere Instrumentality

264. Alternatively, Westmont and RRI are also liable to Plaintiff under the

TVPRA because certain other Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—are alter egos of

Westmont and RRI.

265. At all times relevant to this lawsuit, FMW and RRI West were alter

                                     87
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 94 of 147




egos of Westmont. FMW and RRI West were created by Westmont and share

the same office as Westmont. Westmont exerted complete control over FMW

and RRI West’s finances, policies, and business practices. Westmont

employees conducted all the business of FMW and RRI West. FMW and RRI

West did not have their own employees or operations independent of

Westmont. Westmont controlled the means and methods of how FMW and

RRI West conducted their daily business. Westmont’s control over FMW and

RRI West was used to allow Westmont to profit from sex trafficking,

including Plaintiff’s sex trafficking, at the Smyrna Red Roof while attempting

to avoid liability for doing so. Westmont’s control of FMW and RRI West,

therefore, caused Plaintiff’s injuries in this lawsuit.

266. At all times relevant to this lawsuit, Red Roof Franchising was an alter

ego of RRI. Red Roof Franchising was created by RRI and shares the same

office as RRI. RRI exerted complete control over Red Roof Franchising’s

finances, policies, and business practices. RRI employees conducted all the

business of Red Roof Franchising. Red Roof Franchising did not have its own

employees or operations independent of RRI. RRI controlled the means and

methods of how Red Roof Franchising conducted its daily business. RRI’s

control over Red Roof Franchising was used to allow RRI to profit from sex

trafficking, including Plaintiff’s sex trafficking, at the Smyrna Red Roof while

                                        88
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 95 of 147




attempting to avoid liability for doing so. RRI’s control of Red Roof

Franchising, therefore, caused Plaintiff’s injuries in this lawsuit.

                                Joint Venture

267. Alternatively, Westmont and RRI are also liable to Plaintiff under the

TVPRA because they were in a joint venture at the Smyrna Red Roof and

each is liable for the acts and omissions of the other.

268. Westmont is the owner of RRI. The two companies are interrelated and

share employees and operations. The two companies are even further

integrated in situations where Westmont is the owner of a hotel property that

is then franchised through RRI. That was the case at the Smyrna Red Roof

from 2010 through December 2012.

269. From at least 2010 through December 2012, the Smyrna Red Roof was

a joint undertaking for profit by Westmont and RRI.

270. From at least 2010 through December 2012, Westmont and RRI each

exerted control over, and each had a right of control over, the Smyrna Red

Roof.

271. Westmont and RRI have joint proprietary interests in the Smyrna Red

Roof and each share in the profits and losses of the hotel.

272. On information and belief, Westmont and RRI have common stock

ownership, common directors and officers, common business departments,

                                       89
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 96 of 147




share each other’s property as their own; and their daily operations are not

kept separate.

                                    Damages

273. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the Smyrna Red

Roof Defendants’ conduct—that of Westmont, RRI, Varahi, FMW, Red Roof

Franchising, and RRI West—and their participation in the sex trafficking

ventures at the Smyrna Red Roof.

274. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—are liable to Plaintiff for her damages in an

amount to be proven at trial, including reasonable attorneys’ fees under the

TVPRA and punitive damages.

275. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                           COUNT IV
                           Negligence
 (Against the Smyrna Red Roof Defendants: Westmont, RRI, Varahi,
            FMW, Red Roof Franchising, and RRI West)

276. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

I.A–B., above, above as if fully set forth herein.

277. At all relevant times, the Smyrna Red Roof Defendants—Westmont,


                                        90
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 97 of 147




RRI, Varahi, FMW, Red Roof Franchising, and RRI West—controlled the

operation and management of Smyrna Red Roof, and had the legal duty to

keep the premises safe and secure with due regard for the safety of their

invitees, including Plaintiff. The Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—breached their

duty and failed to act as similarly situated businesses would in similar

circumstances.

278. At all relevant times, the Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—had authority and

discretion regarding whether and how to take certain measures to provide for

the safety and security of invitees at the Smyrna Red Roof.

279. At all relevant times, Jane Doe 1 was an invitee of the Smyrna Red

Roof and the Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW,

Red Roof Franchising, and RRI West—owed a duty of care to their invitees,

including Jane Doe 1, to keep the Smyrna Red Roof safe from unlawful acts

on the premises.

280. The Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red

Roof Franchising, and RRI West—negligently failed to keep the Smyrna Red

Roof safe and negligently failed to adequately and properly protect their

invitees, including Jane Doe 1, in breach of their duty of care. The Smyrna

                                      91
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 98 of 147




Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red Roof Franchising,

and RRI West—were negligent, and their negligence proximately caused

Plaintiff injuries by:

      a.     Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

             care to keep the premises safe;

      b.     Negligently violating O.C.G.A. § 41-1-1 by creating and

             maintaining a nuisance;

      c.     Negligently failing to provide appropriate and effective security

             personnel during Plaintiff’s trafficking at the hotel;

      d.     Negligently failing to properly inspect and maintain the

             premises;

      e.     Negligently failing to properly train and supervise their

             employees regarding sex trafficking at the hotel;

      f.     Negligently failing to properly retain, hire, train, and supervise

             said employees;

      g.     Negligently failing to ensure business policies, systems, and

             security were adequately followed and implemented;

      h.     Negligently failing to inspect, patrol, or appropriately monitor

             the property;

      i.     Negligently failing to remediate a long history of crime at the

                                        92
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 99 of 147




               Smyrna Red Roof and the area nearby;

      j.       Negligently failing to warn invitees of known hazards at the

               property; and

      k.       Negligently representing to invitees that the property was safe.

281. FMW had a duty to keep the premises safe for guests and invitees,

including Jane Doe 1. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, FMW had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Smyrna Red Roof. Despite its actual and constructive knowledge, FMW

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

282. Varahi had a duty to keep the premises safe for guests and invitees,

including Jane Doe 1. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, Varahi had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Smyrna Red Roof. Despite its actual and constructive knowledge, Varahi

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

283. RRI West had a duty to keep the premises safe for guests and invitees,

including Jane Doe 1, during the time it was the property manager at the

                                        93
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 100 of 147




Smyrna Red Roof. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, RRI West had knowledge of, or in the exercise

of reasonable care should have had knowledge of the threat of sex trafficking

at the Smyrna Red Roof. Despite its actual and constructive knowledge, RRI

West negligently failed to protect invitees, including Plaintiff, from the risks

of sex trafficking.

284. Westmont had a duty to keep the premises safe for guests and invitees,

including Jane Doe 1 while it was the manager and operator of the Smyrna

Red Roof from 2010–2012. Based on the facts alleged in Parts I.A–B., above,

and incorporated here by reference, Westmont had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Smyrna Red Roof. Despite its actual and constructive

knowledge, Westmont negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.

285. Red Roof Franchising had a duty to keep the premises safe for guests

and invitees, including Jane Doe 1. Based on the facts alleged in Parts I.A–

B., above, and incorporated here by reference, Red Roof Franchising had

knowledge of, or in the exercise of reasonable care should have had

knowledge of the threat of sex trafficking at the Smyrna Red Roof because

reporting of sex trafficking was required under the franchise agreement.

                                        94
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 101 of 147




Despite its actual and constructive knowledge, Red Roof Franchising

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

286. RRI had a duty to keep the premises safe for guests and invitees,

including Jane Doe 1. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, RRI had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Smyrna Red Roof, including actual specific knowledge of Jane Doe 1’s

trafficker operating out of the Smyrna Red Roof. Despite its actual and

constructive knowledge, RRI negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.

287. Alternatively, Westmont and RRI are also liable in negligence to

Plaintiff under three distinct theories: (1) Agency; (2) Alter Ego; (3) Joint

Venture. Plaintiff Jane Doe 1 repeats and incorporates the allegations set

forth in paragraphs 261 to 272 above, as if fully set forth herein.

288. As a direct and proximate result of the actions and/or inactions of

Smyrna Red Roof Defendants—Westmont, RRI, Varahi, FMW, Red Roof

Franchising, and RRI West—Jane Doe 1 suffered substantial physical,

emotional, and psychological harm and other damages in an amount to be

proven at trial.

                                        95
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 102 of 147




289. The wrongful actions of the Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

290. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Smyrna Red Roof Defendants—Westmont,

RRI, Varahi, FMW, Red Roof Franchising, and RRI West—and their

employees were willful and wanton and showed an entire want of care, which

raises the presumption of a conscious indifference to consequences.

291. The actions of the Smyrna Red Roof Defendants—Westmont, RRI,

Varahi, FMW, Red Roof Franchising, and RRI West—evidence a species of

bad faith, were and are stubbornly litigious, and have caused Plaintiff undue

expense. Thus, Plaintiff is entitled to recover the necessary expenses of

litigation, including an award of reasonable attorney’s fees and expenses

required by this action, pursuant to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-

11-68(e), as well as any other statutory or common law basis.




                                      96
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 103 of 147




                              COUNT V
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(c)
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                   West, and Red Roof Franchising)

292. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

II.A—B and paragraphs 202–26, above, as if fully set forth herein.

293. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—violated O.C.G.A. § 16-14-4(c) by conspiring to

acquire money through a pattern of racketeering activity in violation of

O.C.G.A. § 16-14-4(a).

294. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—knowingly and willfully joined a conspiracy

which contained a common plan or purpose to commit two or more acts of

racketeering activity, through which an interest in and control of money

would be acquired and maintained, either directly or indirectly (the “Atlanta

Red Roof Sex Trafficking Conspiracy”).

295. Each of the Atlanta Red Roof Defendants—Westmont, RRI, RRI III,

RRI West, and Red Roof Franchising—also individually violated O.C.G.A. §

16-14-4(c) by endeavoring to violate O.C.G.A. § 16-14-4(a) by acquiring or




                                      97
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 104 of 147




maintaining, directly or indirectly, an interest in and control of money

through a pattern of racketeering activity.

296. Each of the Atlanta Red Roof Defendants—Westmont, RRI, RRI III,

RRI West, and Red Roof Franchising—committed acts of racketeering

activity and overt acts in furtherance of its individual endeavors and the

Atlanta Red Roof Sex Trafficking Conspiracy, including those alleged above.

297. The acts committed by the participants in the Atlanta Red Roof Sex

Trafficking Conspiracy number in the thousands.

298. The conduct in violation of the Georgia RICO Act in which the Atlanta

Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof

Franchising—participated continued to within five years of the filing of this

action.

299. Upon information and belief, the conduct of the Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

in violation of O.C.G.A. § 16-14-4 has not terminated.

300. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

Atlanta Red Roof Defendants violations of Georgia RICO.




                                      98
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 105 of 147




301. The Atlanta Red Roof Defendants are liable to Jane Doe 1 for three

times her damages in an amount to be proven at trial, her attorneys’ fees,

and the costs of investigation and litigation.

302. The wrongful actions of the Atlanta Red Roof Defendants constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

303. Because the Atlanta Red Roof Defendants acted with the specific intent

to cause harm, there is no limitation regarding the amount that may be

awarded as punitive damages.

                             COUNT VI
    Georgia Racketeer Influenced and Corrupt Organizations Act
                         O.C.G.A. § 16-14-4(a)
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                  West, and Red Roof Franchising)

304. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

II.A–B., and paragraphs 202–26, above, as if fully set forth herein.

305. As set forth above in paragraphs 202–26, the Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—




                                       99
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 106 of 147




violated O.C.G.A. § 16-14-4(a) by acquiring or maintaining, directly or

indirectly, an interest in money through a pattern of racketeering activity.

306. The conduct in violation of the Georgia RICO Act in which the Atlanta

Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof

Franchising—participated continued to within five years of the filing of this

action.

307. Upon information and belief, the conduct of the Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

in violation of O.C.G.A. § 16-14-4 has not terminated.

308. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Atlanta Red Roof Defendants—

Westmont, RRI, RRI III, RRI West, and Red Roof Franchising.

309. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—are liable to Jane Doe 1 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and her costs

of investigation and litigation.

310. The wrongful actions of the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

                                     100
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 107 of 147




care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

311. Because the Atlanta Red Roof Defendants—Westmont, RRI, RRI III,

RRI West, and Red Roof Franchising—acted with the specific intent to cause

harm, there is no limitation regarding the amount that may be awarded as

punitive damages.

                           COUNT VII
                     TVPRA, 18 U.S.C. § 1595
(Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                 West, and Red Roof Franchising)

312. Plaintiff repeats and incorporates the allegations set forth in Parts

II.A–B., above, as if fully set forth herein.

313. In violation of 18 U.S.C. § 1595(a), each Atlanta Red Roof Defendant—

Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—knowingly

benefitted from participation in a venture that it knew or should have known

engaged in sex trafficking.

                                Direct Liability

314. Each Atlanta Red Roof Defendant—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—is directly liable for its knowing benefit, actual or

constructive knowledge, and participation in the sex trafficking ventures at


                                        101
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 108 of 147




the Atlanta Red Roof.

315. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—knowingly benefitted from Plaintiff’s sex

trafficking by receiving a percentage of the revenue generated by the

operation of the Atlanta Red Roof, including a percentage of the revenue

generated for the rate charged on the rooms in which Plaintiff was trafficked.

316. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—participated in a sex trafficking venture by

providing to Plaintiff’s trafficker the necessary venue for her sex trafficking.

In the course of this venture, hundreds of buyers paid to have sex with

Plaintiff at the Atlanta Red Roof.

317. The venture in which the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—participated was in or

affecting interstate commerce.

318. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—knew or should have known the venture violated

the TVPRA because the Atlanta Red Roof Defendants, their agents and

representatives, saw the signs of sex trafficking exhibited by Plaintiff, her

trafficker, the rooms in which she was trafficked, the frequent traffic of

hundreds of male buyers to Plaintiff’s rooms, and the numerous other victims

                                       102
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 109 of 147




being trafficked at the hotel.

319. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI III knew or should have known about sex trafficking

ventures at the hotel it owned. RRI III participated in the sex trafficking

ventures at the Atlanta Red Roof by providing the venue, the physical

location where Plaintiff’s sex trafficking was allowed to occur.

320. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI West knew or should have known about the sex

trafficking ventures at the Atlanta Red Roof. RRI West participated in the

sex trafficking ventures at the Atlanta Red Roof by managing the property

where the trafficking was permitted and by renting rooms to sex traffickers

for sex trafficking at the Atlanta Red Roof with actual or constructive

knowledge.

321. RRI managed the Atlanta Red Roof and employed the staff there.

Based on the facts alleged in Parts II.A–B., above, and incorporated here by

reference, RRI knew or should have known about the sex trafficking ventures

at the Atlanta Red Roof. RRI participated in the sex trafficking ventures at

the Atlanta Red Roof by managing the property in such a manner as to

permit sex trafficking to occur and by renting rooms to sex traffickers for sex

trafficking at the Atlanta Red Roof with actual or constructive knowledge.

                                      103
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 110 of 147




322. Westmont managed and operated the business of the Atlanta Red Roof.

Based on the facts alleged in Parts II.A–B., above, and incorporated here by

reference, Westmont knew or should have known about the sex trafficking

ventures at the Atlanta Red Roof it managed and operated. Westmont

participated in the sex trafficking ventures at the Atlanta Red Roof by

operating the hotel in such a manner as to permit sex trafficking to occur and

by renting rooms to sex traffickers for sex trafficking at the Atlanta Red Roof

with actual or constructive knowledge.

323. Red Roof Franchising contracted with RRI III via RRI’s franchise

agreements. Based on the facts alleged in Parts II.A–B., above, and

incorporated here by reference, Red Roof Franchising knew or should have

known about every safety and security incident occurring on the property

because its franchise agreements required franchisees to report every safety

and security incident occurring on the property. Red Roof Franchising

participated in sex trafficking ventures at the Atlanta Red Roof by permitting

and profiting from sex trafficking at the Atlanta Red Roof after it had actual

and constructive knowledge of the integral role that sex trafficking played at

the hotel.




                                      104
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 111 of 147




324. Alternatively, Westmont and RRI are also liable to Plaintiff under the

TVPRA under three distinct theories: (1) Agency; (2) Alter Ego; (3) Joint

Venture.

325. At all times relevant to this lawsuit, RRI III was in an agency

relationship with Westmont. Westmont exerted complete control over RRI

III. Westmont directed and at times conducted all the business of RRI III.

Westmont controlled the means and methods of how RRI III conducted its

daily business. RRI III was an agent of Westmont.

326. At all times relevant to this lawsuit, RRI III was an alter ego of

Westmont. RRI III was created by Westmont and shares the same office as

Westmont. Westmont exerts complete control over RRI III’s finances,

policies, and business practices. Westmont employees conduct all the

business of RRI III. RRI III did not have its own employees or operations

independent of Westmont. Westmont controlled the means and methods of

how RRI III conducted its daily business. Westmont’s control over RRI III

was used to allow Westmont to profit from sex trafficking, including

Plaintiff’s sex trafficking, at the Atlanta Red Roof while attempting to avoid

liability for doing so. Westmont’s control of RRI III, therefore, caused

Plaintiff’s injuries in this lawsuit.



                                        105
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 112 of 147




327. Regarding the other Atlanta Red Roof Defendants and allegations

supporting agency, alter ego, and joint venture, Plaintiff repeats and

incorporates the allegations set forth in paragraphs 122–31, 262–66, above,

as if fully set forth herein.

                                   Damages

328. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the participation

of the Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and

Red Roof Franchising—in the sex trafficking ventures at the Atlanta Red

Roof.

329. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—are liable to Plaintiff for her damages in an

amount to be proven at trial, including reasonable attorneys’ fees under the

TVPRA and punitive damages.

330. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                            COUNT VIII
                            Negligence
 (Against the Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                RRI West, and Red Roof Franchising)




                                       106
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 113 of 147




331. Jane Doe 1 repeats and incorporates the allegations set forth in Part

II.A.-B. above, as if fully set forth herein.

332. At all relevant times, the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—controlled the operation

and management of Atlanta Red Roof and had the legal duty to keep the

premises safe and secure with due regard for the safety of their invitees,

including Plaintiff. The Atlanta Red Roof Defendants—Westmont, RRI, RRI

III, RRI West, and Red Roof Franchising—breached their duty and failed to

act as similarly situated businesses would in similar circumstances.

333. At all relevant times, the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—had authority and

discretion regarding whether and how to take certain measures to provide for

the safety and security of invitees at the Atlanta Red Roof.

334. At all relevant times, Jane Doe 1 was an invitee of the Atlanta Red

Roof and the Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI

West, and Red Roof Franchising—owed a duty of care to their invitees,

including Jane Doe 1, to keep the Atlanta Red Roof safe from unlawful acts

on the premises.

335. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—negligently failed to keep the Atlanta Red Roof

                                        107
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 114 of 147




safe and negligently failed to adequately and properly protect their invitees,

including Jane Doe 1, in breach of their duty of care. The Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

were negligent, and their negligence proximately caused Plaintiff injuries by:

      a.    Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

            care to keep the premises safe;

      b.    Negligently violating O.C.G.A. § 41-1-1 by creating and

            maintaining a nuisance;

      c.    Negligently failing to provide appropriate and effective security

            personnel during Plaintiff’s trafficking at the hotel;

      d.    Negligently failing to properly inspect and maintain the

            premises;

      e.    Negligently failing to properly train and supervise their

            employees regarding sex trafficking at the hotel;

      f.    Negligently failing to properly retain, hire, train, and supervise

            said employees;

      g.    Negligently failing to ensure business policies, systems, and

            security were adequately followed and implemented;

      h.    Negligently failing to inspect, patrol, or appropriately monitor

            the property;

                                      108
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 115 of 147




      i.     Negligently failing to remediate a long history of crime at the

             Atlanta Red Roof and the area nearby;

      j.     Negligently failing to warn invitees of known hazards at the

             property; and

      k.     Negligently representing to invitees that the property was safe.

336. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI III had a duty to keep the premises safe for guests and

invitees, including Jane Doe 1. RRI III had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Atlanta Red Roof Inn. Despite its actual and constructive knowledge,

RRI III negligently failed to protect invitees, including Plaintiff, from the

risks of sex trafficking.

337. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI West had a duty to keep the premises safe for guests

and invitees, including Jane Doe 1. RRI West had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Atlanta Red Roof Inn. Despite its actual and constructive

knowledge, RRI West negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.



                                        109
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 116 of 147




338. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, Westmont had a duty to keep the premises safe for guests

and invitees, including Jane Doe 1. Westmont had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Atlanta Red Roof Inn. Despite its actual and constructive

knowledge, Westmont negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.

339. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, Red Roof Franchising had a duty to keep the premises safe

for guests and invitees, including Jane Doe 1. RRI III had knowledge of, or in

the exercise of reasonable care should have had knowledge of the threat of

sex trafficking at the Atlanta Red Roof Inn because reporting of sex

trafficking was required under the franchise agreement. Despite its actual

and constructive knowledge, Red Roof Franchising negligently failed to

protect invitees, including Plaintiff, from the risks of sex trafficking.

340. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI had a duty to keep the premises safe for guests and

invitees, including Jane Doe 1. RRI had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Atlanta Red Roof. Despite its actual and constructive knowledge, RRI

                                        110
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 117 of 147




negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

341. Alternatively, Westmont and RRI are also liable in negligence to

Plaintiff under three distinct theories of liability: (1) Agency; (2) Alter Ego; (3)

Joint Venture. In support of those theories of liability, Plaintiff Jane Doe 1

repeats and incorporates the allegations set forth in paragraphs 122–31, 262–

66, 324–27, above, as if fully set forth herein.

342. As a direct and proximate result of the actions and/or inactions of

Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and Red

Roof Franchising—Jane Doe 1 suffered substantial physical, emotional, and

psychological harm and other damages in an amount to be proven at trial.

343. The wrongful actions of the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

344. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—and their employees

                                        111
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 118 of 147




were willful and wanton and showed an entire want of care, which raises the

presumption of a conscious indifference to consequences.

345. The actions of the Atlanta Red Roof Defendants—Westmont, RRI, RRI

III, RRI West, and Red Roof Franchising—evidence a species of bad faith,

were and are stubbornly litigious, and have caused Plaintiff undue expense.

Thus, Plaintiff is entitled to recover the necessary expenses of litigation,

including an award of reasonable attorney’s fees and expenses required by

this action, pursuant to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-11-68(e), as

well as any other statutory or common law basis.


                                  COUNT IX
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(c)
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
                 SU LP, WHG SU LLC, and SUB-SU)

346. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

III.A.–B., and paragraphs 202–26, above, as if fully set forth herein.

347. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—violated O.C.G.A. § 16-14-4(c) by

conspiring to acquire money through a pattern of racketeering activity in

violation of O.C.G.A. § 16-14-4(a).



                                       112
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 119 of 147




348. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—knowingly and willfully joined a

conspiracy which contained a common plan or purpose to commit two or more

acts of racketeering activity, through which an interest in and control of

money would be acquired and maintained, either directly or indirectly (the

“Suburban Extended Stay Sex Trafficking Conspiracy”).

349. Each of the Suburban Extended Stay Defendants—HSI, Westmont,

WHG SU LP, WHG SU LLC, and SUB-SU—also individually violated

O.C.G.A. § 16-14-4(c) by endeavoring to violate O.C.G.A. § 16-14-4(a) by

acquiring or maintaining, directly or indirectly, an interest in and control of

money through a pattern of racketeering activity.

350. Each of the Suburban Extended Stay Defendants—HSI, Westmont,

WHG SU LP, WHG SU LLC, and SUB-SU—committed acts of racketeering

activity and overt acts in furtherance of its individual endeavors and the

Suburban Extended Stay Sex Trafficking Conspiracy, including those alleged

above.

351. The acts committed by the participants in the Suburban Extended Stay

Sex Trafficking Conspiracy number in the thousands.

352. The conduct in violation of the Georgia RICO Act in which the

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

                                      113
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 120 of 147




SU LLC, and SUB-SU—participated continued to within five years of the

filing of this action.

353. Upon information and belief, the conduct of the Suburban Extended

Stay Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-

SU—in violation of O.C.G.A. § 16-14-4 has not terminated.

354. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO by the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU.

355. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—are liable to Jane Doe 1 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and the costs

of investigation and litigation.

356. The wrongful actions of the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.



                                     114
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 121 of 147




357. Because the Suburban Extended Stay Defendants acted with the

specific intent to cause harm, there is no limitation regarding the amount

that may be awarded as punitive damages.

                            COUNT X
   Georgia Racketeer Influenced and Corrupt Organizations Act
                       O.C.G.A. § 16-14-4(a)
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
               SU LP, WHG SU LLC, and SUB-SU)

358. Jane Doe 1 repeats and incorporates the allegations set forth in Part

III.A.–B., and paragraphs 202–26, above, as if fully set forth herein.

359. As set forth above in paragraphs 202–26, the Suburban Extended Stay

Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—

violated O.C.G.A. § 16-14-4(a) by acquiring or maintaining, directly or

indirectly, an interest in money through a pattern of racketeering activity.

360. The conduct in violation of the Georgia RICO Act in which the

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

SU LLC, and SUB-SU—participated continued to within five years of the

filing of this action.

361. Upon information and belief, the conduct of the Suburban Extended

Stay Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-

SU—in violation of O.C.G.A. § 16-14-4 has not terminated.


                                      115
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 122 of 147




362. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

SU LLC, and SUB-SU—violations of Georgia RICO.

363. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—are liable to Jane Doe 1 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and her costs

of investigation and litigation.

364. The wrongful actions of the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

365. Because the Suburban Extended Stay Defendants—HSI, Westmont,

WHG SU LP, WHG SU LLC, and SUB-SU—acted with the specific intent to

cause harm, there is no limitation regarding the amount that may be

awarded as punitive damages.




                                     116
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 123 of 147




                          COUNT XI
                     TVPRA, 18 U.S.C. § 1595
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
               SU LP, WHG SU LLC, and SUB-SU)

366. Plaintiff repeats and incorporates the allegations set forth in Parts

III.A–B., above, as if fully set forth herein.

367. In violation of 18 U.S.C. § 1595(a), each Suburban Extended Stay

Defendant—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—

knowingly benefitted from participation in a venture that it knew or should

have known engaged in sex trafficking.

                                Direct Liability

368. Each Suburban Extended Stay Defendant, HSI, Westmont, WHG SU

LP, WHG SU LLC, SUB-SU, is directly liable for its knowing benefit, actual

or constructive knowledge, and participation in the sex trafficking ventures

at the Suburban Extended Stay.

369. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—knowingly benefitted from Plaintiff’s sex

trafficking by receiving a percentage of the revenue generated by the

operation of the Suburban Extended Stay, including a percentage of the

revenue generated for the rate charged on the rooms in which Plaintiff was

trafficked.


                                        117
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 124 of 147




370. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, SUB-SU—participated in a sex trafficking venture by

providing to Plaintiff’s trafficker the necessary venue for her sex trafficking.

In the course of this venture, hundreds of buyers paid to have sex with

Plaintiff at the Suburban Extended Stay.

371. The venture in which the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, SUB-SU—participated was in or

affecting interstate commerce.

372. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—knew or should have known the venture

violated the TVPRA because the Suburban Extended Stay Defendants, their

agents and representatives, saw the signs of sex trafficking exhibited by

Plaintiff, her trafficker, the rooms in which she was trafficked, the frequent

traffic of hundreds of male buyers to Plaintiff’s rooms, and the numerous

other victims being trafficked at the hotel.

373. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, HSI knew or should have known about sex trafficking

ventures at the hotel it owned. HSI participated in the sex trafficking

ventures at the Suburban Extended Stay by providing the venue, the

physical location where Plaintiff’s sex trafficking was allowed to occur.

                                       118
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 125 of 147




374. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, WHG SU LLC and its successor WHG SU LP, knew or

should have known about sex trafficking ventures at the hotel they owned.

WHG SU LLC and its successor WHG SU LP participated in the sex

trafficking ventures at the Suburban Extended Stay by providing the venue,

the physical location where Plaintiff’s sex trafficking was allowed to occur.

375. As the general partner of WHG SU LP, SUB-SU is liable for the debts

and liabilities of WHG SU LP, which itself is liable as a successor of WHG SU

LLC.

376. Westmont managed the Suburban Extended Stay and employed the

staff there. Based on the facts alleged in Parts III.A–B., above, and

incorporated here by reference, Westmont knew or should have known about

the sex trafficking ventures at the Suburban Extended Stay. Westmont

participated in the sex trafficking ventures at the Suburban Extended Stay

by managing the property in such a manner as to permit sex trafficking to

occur and by renting rooms to sex traffickers for sex trafficking at the

Suburban Extended Stay with actual or constructive knowledge.

377. Alternatively, Westmont is also liable to Plaintiff under the TVPRA

under two other distinct theories: (1) Agency; and (2) Alter Ego.

378. At all times relevant to this lawsuit, WHG SU LP, WHG SU LLC, and

                                      119
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 126 of 147




SUB-SU were in agency relationships with Westmont. Westmont exerted

complete control over WHG SU LP, WHG SU LLC, and SUB-SU. Westmont

directed and conducted all the business of WHG SU LP, WHG SU LLC, and

SUB-SU. Westmont controlled the means and methods of how WHG SU LP,

WHG SU LLC, and SUB-SU conducted their daily business. WHG SU LP,

WHG SU LLC, and SUB-SU were agents of Westmont.

379. At all times relevant to this lawsuit, WHG SU LP, WHG SU LLC, and

SUB-SU were alter egos of Westmont. WHG SU LP, WHG SU LLC, and

SUB-SU were created by Westmont and shares the same office as Westmont.

Westmont exerts complete control over WHG SU LP’s, WHG SU LLC’s, and

SUB-SU’s finances, policies, and business practices. Westmont employees

conduct all the business of WHG SU LP, WHG SU LLC, and SUB-SU. WHG

SU LP, WHG SU LLC, and SUB-SU did not have their own employees or

operations independent of Westmont. Westmont controlled the means and

methods of how WHG SU LP, WHG SU LLC, and SUB-SU conducted their

daily business. Westmont’s control over WHG SU LP, WHG SU LLC, and

SUB-SU was used to allow Westmont to profit from sex trafficking, including

Plaintiff’s sex trafficking, at the Suburban Extended Stay while attempting

to avoid liability for doing so. Westmont’s control of WHG SU LP, WHG SU

LLC, and SUB-SU, therefore, caused Plaintiff’s injuries in this lawsuit.

                                     120
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 127 of 147




                                   Damages

380. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the Suburban

Extended Stay Defendants’, HSI, Westmont, WHG SU LP, WHG SU LLC,

SUB-SU, participation in the sex trafficking ventures at the Suburban

Extended Stay.

381. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—are liable to Plaintiff for her damages in

an amount to be proven at trial, including reasonable attorneys’ fees under

the TVPRA and punitive damages.

382. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                           COUNT XII
                           Negligence
 (Against the Suburban Extended Stay Defendants: HSI, Westmont,
                  WHG SU LP, WHG SU LLC, and
                            SUB-SU)

383. Jane Doe 1 repeats and incorporates the allegations set forth in Part

III.A–B. above, above as if fully set forth herein.

384. At all relevant times, the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—controlled the

operation and management of the Suburban Extended Stay and had the legal
                                       121
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 128 of 147




duty to keep the premises safe and secure with due regard for the safety of

their invitees, including Plaintiff. The Suburban Extended Stay Defendants

breached their duty and failed to act as similarly situated businesses would

in similar circumstances.

385. At all relevant times, the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—had authority and

discretion regarding whether and how to take certain measures to provide for

the safety and security of invitees at the Suburban Extended Stay.

386. At all relevant times, Jane Doe 1 was an invitee of the Suburban

Extended Stay and the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—owed a duty of care

to their invitees, including Jane Doe 1, to keep the Suburban Extended Stay

safe from unlawful acts on the premises.

387. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—negligently failed to keep the Suburban

Extended Stay safe and negligently failed to adequately and properly protect

their invitees, including Jane Doe 1, in breach of their duty of care. The

Suburban Extended Stay Defendants were negligent, and their negligence

proximately caused Plaintiff injuries by:

      a.    Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

                                      122
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 129 of 147




       care to keep the premises safe;

 b.    Negligently violating O.C.G.A. § 41-1-1 by creating and

       maintaining a nuisance;

 c.    Negligently failing to provide appropriate and effective security

       personnel during Plaintiff’s trafficking at the hotel;

 d.    Negligently failing to properly inspect and maintain the

       premises;

 e.    Negligently failing to properly train and supervise their

       employees regarding sex trafficking at the hotel;

 f.    Negligently failing to properly retain, hire, train, and supervise

       said employees;

 g.    Negligently failing to ensure business policies, systems, and

       security were adequately followed and implemented;

 h.    Negligently failing to inspect, patrol, or appropriately monitor

       the property;

 i.    Negligently failing to remediate a long history of crime at the

       Suburban Extended Stay and the area nearby;

 j.    Negligently failing to warn invitees of known hazards at the

       property; and

 k.    Negligently representing to invitees that the property was safe.

                                 123
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 130 of 147




388. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, HSI had a duty to keep the premises safe for guests and

invitees, including Jane Doe 1. HSI had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Suburban Extended Stay Inn. Despite its actual and constructive

knowledge, HSI negligently failed to protect invitees, including Plaintiff, from

the risks of sex trafficking.

389. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, WHG SU LLC had a duty to keep the premises safe for

guests and invitees, including Jane Doe 1. WHG SU LLC had knowledge of,

or in the exercise of reasonable care should have had knowledge of the threat

of sex trafficking at the Suburban Extended Stay Inn. Despite its actual and

constructive knowledge, WHG SU LLC negligently failed to protect invitees,

including Plaintiff, from the risks of sex trafficking.

390. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, WHG SU LLC and its successor WHG SU LP, knew or

should have known about sex trafficking ventures at the hotel they owned.

WHG SU LLC and its successor WHG SU LP participated in the sex

trafficking ventures at the Suburban Extended Stay by providing the venue,

the physical location where Plaintiff’s sex trafficking was allowed to occur.

                                       124
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 131 of 147




391. As the general partner of WHG SU LP, SUB-SU is liable for the debts

and liabilities of WHG SU LP, which itself is liable as a successor of WHG SU

LLC.

392. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, Westmont had a duty to keep the premises safe for guests

and invitees, including Jane Doe 1. Westmont had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Suburban Extended Stay Inn. Despite its actual and

constructive knowledge, Westmont negligently failed to protect invitees,

including Plaintiff, from the risks of sex trafficking.

393. Alternatively, Westmont is also liable in negligence to Plaintiff under

two other distinct theories of liability: (1) Agency; and (2) Alter Ego. In

support of those theories of liability, Plaintiff Jane Doe 1 repeats and

incorporates the allegations set forth in paragraphs 379–81 above as if fully

set forth herein.

394. As a direct and proximate result of the actions and/or inactions of

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

SU LLC, and SUB-SU—Jane Doe 1 suffered substantial physical, emotional,

and psychological harm and other damages in an amount to be proven at

trial.

                                       125
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 132 of 147




395. The wrongful actions of the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 1 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

396. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—and their employees

were willful and wanton and showed an entire want of care, which raises the

presumption of a conscious indifference to consequences.

397. The Suburban Extended Stay Defendants’, HSI, Westmont, WHG SU

LP, WHG SU LLC, SUB-SU, actions evidence a species of bad faith, were and

are stubbornly litigious, and have caused Plaintiff undue expense. Thus,

Plaintiff is entitled to recover the necessary expenses of litigation, including

an award of reasonable attorney’s fees and expenses required by this action,

pursuant to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-11-68(e), as well as any

other statutory or common law basis.




                                       126
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 133 of 147




                             COUNT XIII
     Violations of the Georgia Racketeer Influenced and Corrupt
                Organizations Act O.C.G.A. § 16-14-4(c)
      (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

398. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

IV.A–B., and paragraphs 202–26, above, above as if fully set forth herein.

399. The Microtel Defendants—Kuzzins, CC&S, and Essex—violated

O.C.G.A. § 16-14-4(c) by conspiring to acquire money through a pattern of

racketeering activity in violation of O.C.G.A. § 16-14-4(a).

400. The Microtel Defendants—Kuzzins, CC&S, and Essex—knowingly and

willfully joined a conspiracy which contained a common plan or purpose to

commit two or more acts of racketeering activity, through which an interest

in and control of money would be acquired and maintained, either directly or

indirectly (the “Microtel Sex Trafficking Conspiracy”).

401. Each of the Microtel Defendants—Kuzzins, CC&S, and Essex—also

individually violated O.C.G.A. § 16-14-4(c) by endeavoring to violate O.C.G.A.

§ 16-14-4(a) by acquiring or maintaining, directly or indirectly, an interest in

and control of money through a pattern of racketeering activity.

402. Each of the Microtel Defendants—Kuzzins, CC&S, and Essex—

committed acts of racketeering activity and overt acts in furtherance of its



                                      127
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 134 of 147




individual endeavors and the Microtel Sex Trafficking Conspiracy, including

those alleged above.

403. The acts committed by the participants in the Microtel Sex Trafficking

Conspiracy number in the thousands.

404. The conduct in violation of the Georgia RICO Act in which the Microtel

Defendants—Kuzzins, CC&S, and Essex—participated continued to within

five years of the filing of this action.

405. Upon information and belief, the conduct of the Microtel Defendants—

Kuzzins, CC&S, and Essex—in violation of O.C.G.A. § 16-14-4 has not

terminated.

406. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Microtel Defendants—Kuzzins,

CC&S, and Essex.

407. The Microtel Defendants—Kuzzins, CC&S, and Essex—are liable to

Jane Doe 1 for three times her damages in an amount to be proven at trial,

her attorneys’ fees, and the costs of investigation and litigation.

408. The wrongful actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—constitute willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of conscious

                                           128
     Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 135 of 147




indifference to consequences, rendering them liable to Jane Doe 1 for punitive

damages pursuant to O.C.G.A. § 51-12-5.1.

409. Because the Microtel Defendants—Kuzzins, CC&S, and Essex—acted

with the specific intent to cause harm, there is no limitation regarding the

amount that may be awarded as punitive damages.

                            COUNT XIV
    Georgia Racketeer Influenced and Corrupt Organizations Act
                        O.C.G.A. § 16-14-4(a)
      (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

410. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

IV.A–B., paragraphs 202–26, above, above as if fully set forth herein.

411. As set forth above in paragraphs 202–26, above, the Microtel

Defendants—Kuzzins, CC&S, and Essex—violated O.C.G.A. § 16-14-4(a) by

acquiring or maintaining, directly or indirectly, an interest in money through

a pattern of racketeering activity.

412. The conduct in violation of the Georgia RICO Act in which the Microtel

Defendants—Kuzzins, CC&S, and Essex—participated continued to within

five years of the filing of this action.

413. Upon information and belief, the conduct of the Microtel Defendants—

Kuzzins, CC&S, and Essex—in violation of O.C.G.A. § 16-14-4 has not

terminated.

                                           129
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 136 of 147




414. Jane Doe 1 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Microtel Defendants—Kuzzins,

CC&S, and Essex.

415. The Microtel Defendants—Kuzzins, CC&S, and Essex—are liable to

Jane Doe 1 for three times her damages in an amount to be proven at trial,

her attorneys’ fees, and her costs of investigation and litigation.

416. The wrongful actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—constitute willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of conscious

indifference to consequences, rendering them liable to Jane Doe 1 for punitive

damages pursuant to O.C.G.A. § 51-12-5.1.

417. Because the Microtel Defendants—Kuzzins, CC&S, and Essex—acted

with the specific intent to cause harm, there is no limitation regarding the

amount that may be awarded as punitive damages.

                             COUNT XV
                       TVPRA, 18 U.S.C. § 1595
      (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

418. Plaintiff repeats and incorporates the allegations set forth in Parts

IV.A–B., above, as if fully set forth herein.

419. In violation of 18 U.S.C. § 1595(a), each Microtel Defendant, Kuzzins,
                                       130
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 137 of 147




CC&S, ESSEX, knowingly benefitted from participation in a venture that it

knew or should have known engaged in sex trafficking.

                               Direct Liability

420. Each Microtel Defendant—Kuzzins, CC&S, and Essex—is directly

liable for its knowing benefit, actual or constructive knowledge, and

participation in the sex trafficking ventures at the Microtel.

421. The Microtel Defendants—Kuzzins, CC&S, and Essex—knowingly

benefitted from Plaintiff’s sex trafficking by receiving a percentage of the

revenue generated by the operation of the Microtel, including a percentage of

the revenue generated for the rate charged on the rooms in which Plaintiff

was trafficked.

422. The Microtel Defendants—Kuzzins, CC&S, and Essex—participated in

a sex trafficking venture by providing to Plaintiff’s trafficker the necessary

venue for her sex trafficking. In the course of this venture, hundreds of

buyers paid to have sex with Plaintiff at the Microtel.

423. The venture in which the Microtel Defendants—Kuzzins, CC&S, and

Essex—participated was in or affecting interstate commerce.

424. The Microtel Defendants—Kuzzins, CC&S, and Essex—knew or should

have known the venture violated the TVPRA because the Microtel

Defendants, their agents and representatives, saw the signs of sex trafficking

                                      131
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 138 of 147




exhibited by Plaintiff, her trafficker, the rooms in which she was trafficked,

the frequent traffic of hundreds of male buyers to Plaintiff’s rooms, and the

numerous other victims being trafficked at the hotel.

425. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, Kuzzins knew or should have known about sex trafficking

ventures at the hotel it owned. Kuzzins participated in the sex trafficking

ventures at the Microtel by providing the venue, the physical location where

Plaintiff’s sex trafficking was allowed to occur.

426. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, CC&S knew or should have known about sex trafficking

ventures at the hotel. CC&S participated in the sex trafficking ventures at

the Microtel by providing the venue, the physical location where Plaintiff’s

sex trafficking was allowed to occur.

427. Essex managed the Microtel and employed the staff there. Based on

the facts alleged in Parts IV.A–B., above, and incorporated here by reference,

Essex knew or should have known about the sex trafficking ventures at the

Microtel. Essex participated in the sex trafficking ventures at the Microtel

by managing the property in such a manner as to permit sex trafficking to

occur and by renting rooms to sex traffickers for sex trafficking at the

Microtel with actual or constructive knowledge.

                                        132
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 139 of 147




428. Alternatively, CC&S and Kuzzins are also liable to Plaintiff under the

TVPRA under two other distinct theories: (1) Agency; and (2) Alter Ego.

429. At all times relevant to this lawsuit, Kuzzins was in agency

relationships with CC&S. CC&S exerted complete control over Kuzzins.

CC&S directed and conducted all the business of Kuzzins. CC&S controlled

the means and methods of how Kuzzins conducted its daily business. Kuzzins

was an agent of CC&S.

430. At all times relevant to this lawsuit, Kuzzins was an alter ego of CC&S.

Kuzzins was created by CC&S and shares the same office as CC&S. CC&S

exerts complete control over Kuzzins’s finances, policies, and business

practices. CC&S employees conduct all the business of Kuzzins. Kuzzins

does not have its own employees or operations independent of CC&S. CC&S

controlled the means and methods of how Kuzzins conducted its daily

business. CC&S’s control over Kuzzins was used to allow CC&S to profit

from sex trafficking, including Plaintiff’s sex trafficking, at the Microtel while

attempting to avoid liability for doing so. CC&S’s control of Kuzzins,

therefore, caused Plaintiff’s injuries in this lawsuit.

431. Essex is also an agent of Kuzzins. Kuzzins and Essex expressly created

an agency relationship via contract in the parties’ management agreement

for the Microtel.

                                       133
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 140 of 147




                                   Damages

432. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the participation

of the Microtel Defendants—Kuzzins, CC&S, and Essex—in the sex

trafficking ventures at the Microtel.

433. The Microtel Defendants—Kuzzins, CC&S, and Essex—are liable to

Plaintiff for her damages in an amount to be proven at trial, including

reasonable attorneys’ fees under the TVPRA and punitive damages.

434. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                                  COUNT XVI

                             Negligence
    (Against the Microtel Defendants: Kuzzins, CC&S, and Essex)

435. Jane Doe 1 repeats and incorporates the allegations set forth in Parts

IV.A–B. above, above as if fully set forth herein.

436. At all relevant times, the Microtel Defendants—Kuzzins, CC&S, and

Essex—controlled the operation and management of the Microtel and had the

legal duty to keep the premises safe and secure with due regard for the safety

of their invitees, including Plaintiff. The Microtel Defendants breached their

duty and failed to act as similarly situated businesses would in similar


                                        134
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 141 of 147




circumstances.

437. At all relevant times, the Microtel Defendants—Kuzzins, CC&S, and

Essex—had authority and discretion regarding whether and how to take

certain measures to provide for the safety and security of invitees at the

Microtel.

438. At all relevant times, Jane Doe 1 was an invitee of the Microtel and the

Microtel Defendants—Kuzzins, CC&S, and Essex—owed a duty of care to

their invitees, including Jane Doe 1, to keep the Microtel safe from unlawful

acts on the premises.

439. The Microtel Defendants—Kuzzins, CC&S, and Essex—negligently

failed to keep the Microtel safe and negligently failed to adequately and

properly protect their invitees, including Jane Doe 1, in breach of their duty

of care. The Microtel Defendants—Kuzzins, CC&S, and Essex—were

negligent, and their negligence proximately caused Plaintiff injuries by:

      a.    Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

            care to keep the premises safe;

      b.    Negligently violating O.C.G.A. § 41-1-1 by creating and

            maintaining a nuisance;

      c.    Negligently failing to provide appropriate and effective security

            personnel during Plaintiff’s trafficking at the hotel;

                                      135
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 142 of 147




      d.    Negligently failing to properly inspect and maintain the

            premises;

      e.    Negligently failing to properly train and supervise their

            employees regarding sex trafficking at the hotel;

      f.    Negligently failing to properly retain, hire, train, and supervise

            said employees;

      g.    Negligently failing to ensure business policies, systems, and

            security were adequately followed and implemented;

      h.    Negligently failing to inspect, patrol, or appropriately monitor

            the property;

      i.    Negligently failing to remediate a long history of crime at the

            Microtel and the area nearby;

      j.    Negligently failing to warn invitees of known hazards at the

            property; and

      k.    Negligently representing to invitees that the property was safe.

440. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, Kuzzins had a duty to keep the premises safe for guests

and invitees, including Jane Doe 1. Kuzzins had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Microtel. Despite its actual and constructive knowledge,

                                      136
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 143 of 147




Kuzzins negligently failed to protect invitees, including Plaintiff, from the

risks of sex trafficking.

441. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, CC&S had a duty to keep the premises safe for guests and

invitees, including Jane Doe 1. CC&S had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Microtel. Despite its actual and constructive knowledge, CC&S

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

442. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, Essex had a duty to keep the premises safe for guests and

invitees, including Jane Doe 1. Essex had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Microtel. Despite its actual and constructive knowledge, Essex

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

443. Alternatively, CC&S and Kuzzins are also liable in negligence to

Plaintiff under two other distinct theories of liability: (1) Agency; and (2)

Alter Ego. In support of those theories of liability, Plaintiff Jane Doe 1



                                       137
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 144 of 147




repeats and incorporates the allegations set forth in paragraphs 430–33

above as if fully set forth herein.

444. As a direct and proximate result of the actions and/or inactions of the

Microtel Defendants—Kuzzins, CC&S, and Essex—Jane Doe 1 suffered

substantial physical, emotional, and psychological harm and other damages

in an amount to be proven at trial.

445. The wrongful actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—constitute willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of conscious

indifference to consequences, rendering them liable to Jane Doe 1 for punitive

damages pursuant to O.C.G.A. § 51-12-5.1.

446. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—and their employees were willful and wanton and showed an entire

want of care, which raises the presumption of a conscious indifference to

consequences.

447. The actions of the Microtel Defendants—Kuzzins, CC&S, and Essex—

evidence a species of bad faith, were and are stubbornly litigious, and have

caused Plaintiff undue expense. Thus, Plaintiff is entitled to recover the

necessary expenses of litigation, including an award of reasonable attorney’s

                                      138
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 145 of 147




fees and expenses required by this action, pursuant to O.C.G.A. § 13-6-11

and/or O.C.G.A. § 9-11-68(e), as well as any other statutory or common law

basis.


         Respectfully Submitted this 8th day of May, 2020.

                                      /s/ John E. Floyd
                                      John E. Floyd
                                      Georgia Bar No. 266413
                                      floyd@bmelaw.com
                                      Manoj S. Varghese
                                      Georgia Bar No. 734668
                                      varghese@bmelaw.com
                                      Tiana S. Mykkeltvedt
                                      Georgia Bar No. 533512
                                      mykketlvedt@bmelaw.com
                                      Amanda Kay Seals
                                      Georgia Bar No. 502720
                                      seals@bmelaw.com
                                      Michael R. Baumrind
                                      Georgia Bar No. 960296
                                      baumrind@bmelaw.com

         BONDURANT, MIXSON & ELMORE, LLP
         1201 West Peachtree Street, N.W., Suite 3900
         Atlanta, Georgia 30309
         (404) 881-4100 – Telephone
         (404) 881-4111 – Facsimile

                                      Jonathan S. Tonge
                                      jtonge@atclawfirm.com
                                      Georgia Bar No. 303999
                                      Patrick J. McDonough
                                      Georgia Bar No. 489855

                                       139
Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 146 of 147




                               pmcdonough@atclawfirm.com
                               Trinity Hundredmark
                               Georgia Bar No. 140808
                               thundred@atclawfirm.com

 ANDERSEN, TATE & CARR, P.C.
 One Sugarloaf Centre
 1960 Satellite Boulevard, Suite 4000
 Duluth, Georgia 30097
 (770) 822-0900 – Telephone
 (770) 822-9680 – Facsimile

 Attorneys for Plaintiff Jane Doe 1




                                140
    Case 1:19-cv-03840-WMR Document 305 Filed 05/08/20 Page 147 of 147




                         CERTIFICATE OF SERVICE


      I hereby certify that on May 8, 2020, the foregoing SECOND AMENDED

COMPLAINT was filed with the Clerk of Court using the EM/ECF system

which will send e-mail notification to all counsel of record.

      This 8th day of May 2020.



                                                    /s/ John E. Floyd
                                                    John E. Floyd
                                                    Georgia Bar No. 266413


BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W.
Suite 3900
Atlanta, GA 30309
(404) 881-4100- Telephone
(404) 881-4111 – Facsimile




                                        141
